UNITED STATES
UNITED        DISTRICT COURT
       STATES DISTRICT COURT
EASTERN DISTRICT OF
EASTERN DISTRICT OF NEW
                    NEW YORK
                        YORK
-----------------------------------------------------X
                                                     X
UNITED STATES
UNITED      STATES OF   OF AMERICA,
                            AMERICA,

                                                         Docket No.
                                                         Docket No. 17-CR-0587
                                                                    17-CR-0587 (JMA)
                                                                               (JMA)

                --   against --
                     against


CHRISTOPHER MCPARTLAND
CHRISTOPHER   MCPARTLAND                                 FILED UNDER
                                                         FILED UNDER SEAL
                                                                     SEAL
and THOMAS
and THOMAS J.
           J. SPOTA,
              SPOTA,

                             Defendants.
                             Defendants.
-----------------------------------------------------X
                                                     X




         EXHIBITS TO
         EXHIBITS TO DEFENDANTS'
                     DEFENDANTS’ JOINT
                                 JOINT LETTER
                                       LETTER DATED
                                              DATED AUGUST
                                                    AUGUST 8,
                                                           8, 2019
                                                              2019




                                                         KRANTZ &
                                                         KRANTZ    & BERMAN
                                                                      BERMAN LLP LLP
                                                         Attorneys for
                                                         Attorneys for Defendant
                                                                       Defendant
                                                         Christopher McPartland
                                                         Christopher McPartland
                                                         747 Third
                                                         747 Third Avenue,
                                                                   Avenue, 32nd
                                                                            32nd Floor
                                                                                 Floor
                                                         New York,
                                                         New  York, New
                                                                    New York
                                                                         York 10017
                                                                               10017
                                                         (212) 661-0009
                                                         (212) 661-0009




NY: 1194079-1
NY: 1194079-1
Exhibit A
COVINGTON                                                            Covington & Burling LLP
                                                                     The New York Times Building
BEIJING   BRUSSELS   DUBAI    JOHANNESBURG    LONDON
                                                                     620 Eighth Avenue
LOS ANGELES   NEW YORK       SAN FRANCISCO   SEOUL
                                                                     New York, NY 10018-1405
SHANGHAI    SILICON VALLEY    WASHINGTON
                                                                     T +1 212 841 1000




                                                                      November 20, 2017


BY EMAIL AND REGULAR MAIL

Lara Treinis Gatz, Esq.
John J. Durham, Esq.
Assistant United States Attorneys
United States Attorney's Office
610 Federal Plaza
Central Islip, New York 11722


              Re:        United States v. Christopher McPartland and Thomas Spota
                                             CR 17 0587 (LDW)


Dear Ms. Gatz and Mr. Durham:

                     As counsel for the defendant Thomas Spota in the above-referenced matter, I

write this letter pursuant to Rule 16 of the Federal Rules of Criminal Procedure and all other

applicable rules, statutes, and court decisions, seeking discovery in this case.



Preliminary Instructions

                     Our request for discovery relates to materials and other information in the

possession, custody, or control of the United States Attorney's Office for the Eastern District of

New York (including any agent, employee or other representative thereof) (collectively, the

"Office") as well as all other federal, state and local government agencies or private entities or

associations (including any agents, employees or other representatives of such agencies, entities

or associations) over which the Office has sufficient influence or control to enable it to obtain

                                                       1
Lara Treinis Gatz, Esq.
John J. Durham, Esq.
November 20, 2017
Page 2

access to materials or other information possessed by such agency, entity association or any

person affiliated with them.

                If the Office does not have the requested materials or other information in its

possession, we ask for a statement to the effect that such items do not exist or are not in the

Office's possession. If the Office is aware that requested materials or other information exists

but does not have them in its possession, then we request that the Office disclose the

whereabouts of the materials or other information.

                We request that the Office inquire of all persons who participated or are

participating in any way in the investigation or prosecution of this case whether they are aware of

any of the materials or other information requested in this letter and, if they are, to obtain

possession of such materials or other information and disclose them to us.

                With respect to all of the requests in this letter, we request all materials and other

information which are in the possession, custody, or control of the government, the existence of

which is known or, through the exercise of due diligence, may become known to the

government.

                As used herein, the term "materials" means any tangible item, in whatever form,

containing, reflecting or capable of reproducing or having reproduced from it, any information

requested in this letter.



Requests

                It is requested that the Office disclose the following:
Lara Treinis Gatz, Esq.
John J. Durham, Esq.
November 20, 2017
Page 3

        1.     Any and all relevant written or recorded statements made by the defendant, his

co-defendant or any alleged co-conspirator, or any of their respective agents.

       2.      The substance of any and all oral statements made by the defendant, his co-

defendant or any alleged co-conspirator, or any of their respective agents, which the government

intends to offer in evidence at trial, as well as that portion of any written record containing the

substance of any such statements.

       3.      Any and all books, papers, documents, data, photographs, tangible objects,

buildings or places or copies of portions thereof which are material to the preparation of Mr.

Spota's defense or which are intended for use by the government as evidence-in-chief at trial or

were obtained from or belong to the defendant.

       4       Any and all subpoenas issued in connection with the investigation or prosecution

of this case, including but not limited to the subpoenas referred to in paragraph 7 of the

indictment.

       5.      Any and all materials referring or relating to the meetings and conversations

referred to in paragraph 8 of the indictment, including but not limited to the dates, times, lengths,

locations, participants, and contents of such meetings and conversations.

       6.      Any and all materials referring or relating to any and all prosecutions of

Christopher Loeb.

       7.      Any and all materials referring or relating to the prosecution of James Burke

(United States v. James Burke, CR 15-627 (LDW)).
Lara Treinis Gatz, Esq.
John J. Durham, Esq.
November 20, 2017
Page 4

       8.      Any and all results or reports of physical or mental examinations and of scientific

tests or experiments, or copies thereof which are material to the preparation of the defense or are

intended for use by the government as evidence-in-chief at trial.

       9.      A list of any and all persons the Office intends to call as witnesses at trial and the

addresses, phone numbers and email addresses of such persons.

       10.     Any and all materials reflecting the content or substance of any statements of any

kind by any person that the Office intends to call as a witness at trial, relating to the subject

matter of the person's anticipated testimony.

       11.     A summary of any and all testimony the Office intends to offer at trial pursuant to

Fed. R. Evid. 702, 703 and/or 705, including but not limited to the witnesses' opinions; the bases

and the reasons for such opinions; any reports, studies, data or other information which such

witnesses will rely on in giving testimony; and the witnesses' qualifications.

       12.     A list of any and all exhibits the Office intends to offer at trial.

       13.     The names, addresses, telephone numbers and email addresses of any person

whom the government knows or believes to have information relating to the investigation or

prosecution of this case.

       14.     With respect to each witness the Office intends to call at trial, or any member of

the family of any such witness, a summary of all criminal or disciplinary charges or civil,

administrative or regulatory proceedings which could be or could have been brought by any

government, regulatory or self-regulatory agency, but which have not been, or may not be, or

which the witness believes may not be, brought because the witness has cooperated, is
Lara Treinis Gatz, Esq.
John J. Durham, Esq.
November 20, 2017
Page 5

cooperating or will cooperate with the government, or because the government has requested,

recommended or otherwise suggested in any way that such charges or proceedings not be

brought.

        15.    With respect to each witness the Office intends to call at trial, any and all

materials and other information regarding any current or past drug and alcohol usage, abuse,

and/or dependency, including but not limited to records relating to treatment of such individual

in any federal, state, local, military or private drug, alcohol or other detoxification program.

        16.    With respect to each witness the Office intends to call at trial, any and all

materials and other information regarding any current or past physical or mental disease,

disability, or disorder, including but not limited to records of any hospitalizations or other

treatments for such physical or mental disease, disability, or disorder or any leaves of absence

from employment relating in any way to such physical or mental disease, disability or disorder.

       17.     With respect to each witness the Office intends to call at trial, any and all

materials and other information regarding any polygraph examination(s) administered at any

time by any person, including but not limited to all questions asked, all answers given, and any

analysis of and reporting relating thereto.

       18.     Any and all materials and other information required to be disclosed pursuant to

Brady v. Maryland, Giglio v. United States, United States v. Agurs, United States v. Bagley and

Kyles v. Whitley and their progeny. This includes but is not limited to:

       (a)   Any and all materials and other information which is exculpatory, favorable in
       any way to the defendant, may tend to negate or mitigate the guilt of the defendant in any
Lara Treinis Gatz, Esq.
John J. Durham, Esq.
November 20, 2017
Page 6

       way as to any of the offenses charged, or may tend to reduce the defendant's potential
       punishment;

       (b)    Any and all materials and other information that may be used to impeach any
       witness the Office intends to call at trial;

       (c)   Any and all information described in this request that the government has not
       memorialized (United States v. Rodriguez (2d Cir. 2007));

       (d)     Any and all materials and other information described in this request that is in the
       possession, custody or control of the Office or any entity, association or individual who
       participated or is participating in the investigation or prosecution of this case; and

       (e)    The names, addresses, telephone numbers and email addresses of any and all
       persons who know or may know of any materials or other information described in this
       request or who may have information leading to persons, materials or other information
       described in this request.

       19.     With respect to each witness the Office intends to call at trial, as well as any other

person with whom the Office, or any other person who participated or is participating in the

investigation or prosecution of this case, communicated:

       (a)     Any and all statements indicating, implying or suggesting in any way that the
       witness or other person, or any statements made by such witness or other person, was not
       truthful or accurate in any way;

       (b)     Any and all statements constituting or that could be construed as threats to the
       witness or other person if such witness or other person did not provide additional or
       different information than what such witness or other person had previously provided;

       (c)    Any and all statements constituting or that could be construed as pressure for the
       witness or other person to provide additional or different information than what such
       witness or other person had previously provided;

       (d)    Any and all statements reflecting or containing any indication of any potential
       negative or adverse consequences to the witness or other person if such witness or other
       person did not provide additional or different information than what such witness or other
       person had previously provided; and
Lara Treinis Gatz, Esq.
John J. Durham, Esq.
November 20, 2017
Page 7

       (e)    Any and all statements indicating, implying or suggesting in any way any benefits
       to or other potential positive actions or results for the witness or other person if such
       witness or other person provided additional or different information than what such
       witness or other person had previously provided.

       20.     With respect to each witness the Office intends to call at trial, or any member of

the family of any such person, all indictments, informations, complaints, arrest warrants, or other

materials reflecting any criminal or disciplinary charges or civil, regulatory or administrative

claims brought against such person by any federal, state or local government agency, self-

regulatory body or private entity or association. With respect to any of the foregoing, please

state what charges, counts, claims, actions or proceedings have been the subject of a guilty plea;

conviction; determination of liability or wrongdoing or any violation of any law, statute, rule,

regulation or other provision applicable to such person; deferred prosecution agreement; non-

prosecution agreement; dismissal; or an agreement to dismiss, and provide any and all materials

and other information relating to same.      With respect to any of the foregoing, please state

whether the government recommended, requested or otherwise suggested in any way (or has

agreed to do so) that any such charges, counts, claims, actions or proceedings be dismissed, not

pursued, deferred, or otherwise resolved favorably for the witness.

       21.     With respect to each witness the Office intends to call at trial, any and all

materials and other information relating to conduct by such person that was a violation, or

alleged to be a violation, of any law, statute, rule, regulation, or condition of such person's

current or any past employment.
Lara Treinis Gatz, Esq.
John J. Durham, Esq.
November 20, 2017
Page 8

        22.     With respect to each witness the Office intends to call at trial, any and all requests

made to the government that demonstrate or could demonstrate any hope or expectation on the

part of that person for favorable governmental action on his or her behalf or on behalf of any

person, entity or association at the request or on behalf of such witness, regardless of whether or

not any agent of the government has made any promise or representation regarding that hope or

expectation.

        23.     Any and all materials and other information relating to any and all agreements,

formal or informal, by and between the Office or any federal, state or local government agency,

and each witness the Office intends to call at trial.

        24.     Any and all materials and other information relating to any and all oral or

documented inducements, promises, payments or other benefits, contingent or otherwise, to any

witness the Office intends to call at trial or to any person, entity or association at the request or

on behalf of such witness; any and all materials and other information relating to such witness's

relationship with or to any federal, state or local government agency; and any and all materials

and other information which may otherwise relate to the credibility of such witnesses. This

request includes any inducements, promises, payments or other benefits conferred or to be

conferred on any other person or entity or association, at the request or on behalf of any such

witness.

       25.     Any and all materials and other information concerning any informants, including

but not limited to the names, addresses, telephone numbers and email addresses of such

informants, the services or acts performed by such informants at the request or with the
Lara Treinis Gatz, Esq.
John J. Durham, Esq.
November 20, 2017
Page 9

knowledge of any federal, state or local government agency or individual, and any payments

made or to be made or other benefits conferred or to be conferred to such informants or to any

other person, entity or association at the request or on behalf of such informants.

        26.     Any and all materials and other information which demonstrates or may

demonstrate any inconsistency or arguable inconsistency with any statement made by any

witness the Office intends to call at trial.

        27.     Any and all materials and all information which demonstrates or may demonstrate

a lack of knowledge or denial of knowledge concerning any matter relating to the investigation

or prosecution of this case by any witness the Office intends to call at trial.

        28.     Any and all materials and other information which relates to any grant or promise

of leniency or immunity (whether court-ordered, contractual or otherwise, and whether formal or

informal) made to or on behalf of any person, entity or association in connection with the

investigation or prosecution of this case.

        29.     Any and all materials and other information relating to actions, promises or

efforts, formal or informal, successful or otherwise, on the part of the government to aid, assist or

obtain benefits of any kind for each witness the Office intends to call at trial or for any person,

entity or association at the request or on behalf of such witness. This request includes but is not

limited to (a) communications to any person, entity or association informing the recipient of the

witness's past or future cooperation or attempted cooperation; (b) recommendations or other

communications relating to any federal, state or local government financial assistance, retirement

status, tax matters or other benefits relating to the witness or any person, entity or association at
Lara Treinis Gatz, Esq.
John J. Durham, Esq.
November 20, 2017
Page 10

the request or on behalf of such witness; (c) recommendations concerning licensing, certification,

registration or other eligibility relating to the witness or any person, entity or association at the

request or on behalf of such witness; (d) promises to help, or not to jeopardize or otherwise

negatively affect, the status (in a profession, business or employment) of the witness or any

person, entity or association at the request or on behalf of such witness; (e) assistance in

obtaining a new identity, new residence or new employment for the witness or any member of

the witness's family; or (f) any other actions, promises, or efforts similar in kind or related to the

items listed in (a) through (e) above.

        30.     Any and all materials and other information relating to any commendations,

awards, or any other form of recognition made to or on behalf of any person, entity or

association that participated or is participating in the investigation or prosecution of this case.

        31.    A list of the names, addresses, telephone numbers and email addresses of all

alleged co-conspirators, whether or not they have been charged.

       32.     A list of the names, addresses, telephone numbers and email addresses of all

unnamed individuals referenced in paragraphs 8, 10, 12 and 14 of the indictment.

       33.     Any and all materials and other information relating to telephone calls or toll

records for any communication device in which the defendant, his co-defendant, any alleged co-

conspirator, any witness the Office intends to call at trial, or any other person who participated or

is participating in or has any information concerning the events that were or are the subject of the

investigation or prosecution of this case, maintained a possessory interest.
Lara Treinis Gatz, Esq.
John J. Durham, Esq.
November 20, 2017
Page 11

        34.     Any and all materials and other information relating to the seeking, granting or

denying of judicial permission to conduct a physical search of any person or place relating to the

investigation or prosecution of this case.

        35.     Any and all materials and other tangible items which were obtained by virtue of

any physical search and/or seizure of any person or place, with or without prior judicial

authorization, relating to the investigation or prosecution of this case.

        36.     Any and all materials and other information relating to any "pen register", "trap

and trace" or similar devices which were utilized in the investigation or prosecution of this case

to record the telephone numbers of any incoming or outgoing telephone calls, text messages or

other communications.

        37.     Any and all photographs, video recordings or motion pictures which were

obtained or created in connection with the investigation or prosecution of this case.

        38.     Any and all materials and other information relating to any visual or physical

surveillance that was obtained or conducted in connection with the investigation or prosecution

of this case.

        39.     Any and all materials and other information relating to any electronic

interceptions, whether or not judicially authorized, which was obtained or occurred in connection

with the investigation or prosecution of this case. This includes but is not limited to:

        (a)    Any and all statements -- including but not limited to oral statements, written
        statements, text messages, instant messages, chats, emails, or other communications -- of
        any person whose communications were intercepted;
Lara Treinis Gatz, Esq.
John J. Durham, Esq.
November 20, 2017
Page 12

        (b)     Any and all logs, line sheets, reports, summaries, transcripts, or other materials
        reflecting any and all such statements;

        (c)     Any and all applications and orders seeking or requiring the sealing of tapes or
        other recordings;

       (d)     Any and all applications and orders seeking or granting any initial interception
       order or renewal or extension of a previously existing order;

       (e)     Any and all progress reports and orders to make such reports;

       (f)     Any and all applications and orders amending an electronic interception order or
       warrant to include the seizure of communications relating to alleged offenses other than
       those specified in the original order of authorization;

       (g)     Any and all inventories prepared in connection with any electronic interception;

        (h)    Any and all orders served in connection with the requirement, under 18 U.S.C. §
        2518(8)(d), to provide notice of interception and any and all materials and other
        information relating to extensions or renewals thereof;

        (i)   Any and all materials and other information relating to requests for permission of
       any federal, state or local government agency to consensually record electronic, wire or
       oral communications;

       (j)    Any and all materials and other information which reflect the consent of a person
       to have his or her electronic, wire or oral communications intercepted; and

       (k)    Any and all subscriber or customer records obtained pursuant to section 2703 of
       the Electronic Communications Privacy Act of 1986, as amended by the Electronic
       Communications Privacy Act of 2000 and the USA Patriot Act of 2001, and any and all
       materials relating to the authorization of the government to obtain such information.

       40.     Any prior criminal record of the defendant, his co-defendant, any alleged co-

conspirators and any persons the Office intends to call as witnesses at trial, and a statement

reflecting the use, if any, the Office intends to make of such information at trial.
Lara Treinis Gatz, Esq.
John .1. Durham, Esq.
November 20, 2017
Page 13

       41      The following information relating to the administration and procedures utilized

in conducting the grand jury investigation relating to this case:

       (a)   The day upon which the grand jury that returned the instant indictment was
       empanelled, the duration of its term and any extensions thereof;

       (b)    If any grand jury extensions were obtained, the affidavit and order in support of
       such extensions;

       (c)    Any persons other than counsel for the government, witnesses, and a court
       stenographer who were present in the grand jury room while the grand jury was in
       session;

       (d)     Whether during the deliberations of and voting by the grand jury, any persons,
       other than grand jurors, were present in the grand jury room;

       (e)    Whether 16 members of the grand jury were present at the time the indictment
       was returned;

       (f)     Whether instructions concerning the law and with respect to the duties of the
       grand jurors and any matters before them, were made by an Assistant United States
       Attorney to the grand jury and, further, if these instructions were recorded in the minutes
       of the grand jury;

       (g)     Whether the grand jurors that returned the indictment were told that they were
       entitled to formulate and pose their own individual questions to any witness who
       appeared before them;

       (h)     Whether any grand jury subpoenas were issued to prospective witnesses who
       never testified in the grand jury, but instead were interviewed outside the presence of the
       grand jury;

       (i)    Any and all statements to the grand jury regarding any prosecutor's personal
       opinion of the credibility or lack of credibility of any grand jury witness;

       (j)     Any and all communications between grand jurors and prosecutors while the
       grand jury was in session, not reflected in the record of the grand jury's proceedings;

       (k)    Any failure to inform the grand jury of crimes known to have been committed by
       a grand jury witness (or a person whose statements were presented to the grand jury
       through the testimony of another person), or the fact that such person was or will not be
Lara Treinis Gatz, Esq.
John J. Durham, Esq.
November 20, 2017
Page 14

        prosecuted for such crimes or will receive any other favorable treatment or benefit
        because that person cooperated, was cooperating or will cooperate with the government;

       (1)     Whether any current or former member of the Office testified before the grand
       jury;

       (m)     Whether the grand jury voted separately as to each offense in the indictment;

       (n)     Whether at least 12 jurors voted to return the indictment; and

       (o)     Whether any grand jury materials, including grand jury transcripts or any
       documents or information produced to the grand jury or obtained pursuant to subpoenas
       issued by the grand jury, were disclosed or released to any person other than the grand
       jurors, witnesses, court reporters, and counsel for the government. If such disclosure was
       made, please provide a copy of any court order authorizing such disclosure, the identities
       of all persons authorized to receive such disclosure, and the identities of all individuals to
       whom such disclosure was made.

       42.     Any and all evidence that the Office intends to offer at trial pursuant to Federal

Rule of Evidence 404(b) and, with respect to such evidence, a description of all crimes, wrongs,

or acts, including but not limited to the date, time, location, participants and the nature of such

crimes, wrongs or acts. Please also include the Office's theory of admissibility of all such

evidence.

       43.     If it is the Office's intention to impeach the defendant's credibility, should he

testify, with evidence offered or testimony elicited pursuant to Federal Rules of Evidence 608

and 609, please disclose all such evidence or a summary of such anticipated testimony so that an

advance ruling may be sought as to the admissibility of such evidence or testimony.

       44.     Any statement made by Christopher McPartland inculpating Thomas Spota, the

introduction of which would raise a potential issue of admissibility under Bruton v. United States

and its progeny.
Lara Treinis Gatz, Esq.
John J. Durham, Esq.
November 20, 2017
Page 15

       45.     Please state whether any witness or prospective witness was hypnotized. If so,

please describe the circumstances surrounding the hypnosis, including the witness's name, the

person(s) administering the hypnosis, other persons present, the methods used to hypnotize the

witness, and the date of the hypnosis, and provide any recording used to memorialize the

hypnotic procedure or any and all materials relating to the procedure.

       46.     Any and all materials and other information relating to the investigation or

prosecution of this case, other than those described above, that was created or obtained by any

person, entity or association that participated or is participating in the investigation or

prosecution of this case, to the extent that such materials and other information reflect non-

privileged matters. It is understood that such materials may be redacted to protect any privileged

matter from disclosure.



                                            * * * * *



       As to all of the foregoing requests, we request that the Office adhere to its continuing

duty to promptly disclose additional responsive materials and other information.


       Should you have any questions concerning any of these requests, please do not hesitate to

contact me.


                                                                    Sincerely,



                                                                    Alan Vinegrad
Lara Treinis Gatz, Esq.
John J. Durham, Esq.
November 20, 2017
Page 16


cc:    Larry Krantz, Esq.
       Attorney for Christopher McPartland
Exhibit B
                                                       U.S. Department of Justice


                 r                                     United States Attorney
     .••
                                                       Eastern District of New York

IJD/LTG                                                610 Federal Plaza
F. #2015R01885                                         Central Islip, New York 11722



                                                       November 22, 2017


By Federal Express

Larry Krantz, Esq.
Krantz & Berman LLP
747 Third Avenue, 32nd Floor
New York, New York 10017

Alan Vinegrad, Esq.
Covington & Burling LLP
620 Eighth Avenue
New York, New York 10018

                 Re:    United States v. McPartland/Spota
                        Criminal Docket No. 17-587 (LDW)

Dear Counsel:

                Enclosed please find certain discovery materials in accordance with Rule 16 of
the Federal Rules of Criminal Procedure. Additional discovery materials will be provided on
a rolling basis. The government also requests reciprocal discovery from the defendants.

           The Government's Discovery

           A.    Statements of the Defendants

              Any statements of the defendants will be provided to the respective defendant
under separate cover.

           B.    The Defendants' Criminal Histories

                 Criminal history searches for the defendants yielded negative results.
       C.      Documents and Tangible Objects

                   Disk 1 contains the following materials: (1) the Suffolk County Police
                   Department ("SCPD") personnel file for co-conspirator James Burke (Bates
                   No. 1-351); (2) SCPD crime scene photographs of Burke's house (Bates No.
                   352-365); (3) SCPD crime scene photographs of Christopher Loeb's house
                   (Bates No. 366-450); (4) SCPD crime scene photographs of recovered
                   property (Bates No. 451-506); and (5) SCPD paperwork regarding Loeb and
                   Miguelez arrests (Bates No. 507-620).

                   Disk 2 contains certain telephone records (Bates No. PH 1-3442).

                   Disk 3 contains additional telephone records (Bates No. PH 3443-8118).

                   Disk 4 contains transcripts from the Loeb suppression hearing (Bates stamped
                   by date).

              You may examine the physical evidence discoverable under Rule 16,
including original documents, by calling me to arrange a mutually convenient time.

       D.      Reports of Examinations and Tests

                 The government will provide you with copies of any reports of examinations
or tests in this case as they become available.

       E.      Expert Witnesses

                The government will comply with Fed. R. Crim. P. 16(a)(1)(G) and Fed. R.
Evid. 702, 703 and 705 and notify you in a timely fashion of any expert that the government
intends to call at trial and provide you with a summary of the expert's opinion.

                At present, the government anticipates calling an expert at trial to testify about
various cell site communications and location data, including: the engineering and operation of
cell site technology, specifically, the design of cell sites and cell phone towers; how cellular
telephones communicate with cell phone towers; and how cell site data can be used to determine
the geographical location of a cellular phone.

              The identity, qualifications, and bases for the conclusions of each expert will
be provided to you when they become available.

       F.      Brady Material

             The government understands and will comply with its continuing obligation to
produce exculpatory material as defined by Brady v. Maryland, 373 U.S. 83 (1963), and its
progeny.


                                                2
               Before trial, the government will furnish materials discoverable pursuant to
Title 18, United States Code, Section 3500, as well as impeachment materials. See Giglio v.
United States, 405 U.S. 150 (1972).

       G.     Other Crimes, Wrongs or Acts

                  The government will provide the defendants with reasonable notice in advance
of trial if it intends to offer any material under Fed. R. Evid. 404(b).

       The Defendants' Required Disclosures

                The government hereby requests reciprocal discovery under Rule 16(b) of the
Federal Rules of Criminal Procedure. The government requests that each defendant allow
inspection and copying of (1) any books, papers, documents, data, photographs, tapes,
tangible objects, or copies or portions thereof, that are in the defendant's possession, custody
or control, and that the defendant intends to introduce as evidence or otherwise rely on at
trial, and (2) any results or reports of physical or mental examinations and of scientific tests
or experiments made in connection with this case, or copies thereof, that are in the
defendant's possession, custody or control, and that the defendant intends to introduce as
evidence or otherwise rely upon at trial, or that were prepared by a witness whom the
defendant intends to call at trial.

              The government also requests that each defendant disclose prior statements of
witnesses who will be called by the defendant to testify. See Fed. R. Crim. P. 26.2. In order
to avoid unnecessary delays, the government requests that the defendant have copies of those
statements available for production to the government no later than the commencement of
trial.

               The government also requests that each defendant disclose a written summary
of testimony that the defendant intends to use as evidence at trial under Rules 702, 703, and
705 of the Federal Rules of Evidence. The summary should describe the opinions of the
witnesses, the bases and reasons for the opinions, and the qualification of the witnesses.

               Pursuant to Fed. R. Crim. P. 12.3, the government hereby demands written
notice of each defendant's intention, if any, to claim a defense of actual or believed exercise
of public authority, and also demands the names and addresses of the witnesses upon whom
the defendant intends to rely in establishing the defense identified in any such notice.

III.   Future Discussions

               If you have any questions or requests regarding further discovery or a
disposition of this matter, please do not hesitate to contact me.

              Please be advised that, pursuant to the policy of the Office concerning plea
offers and negotiations, no plea offer is effective unless and until made in writing and signed
by authorized representatives of the Office. In particular, any discussion regarding the
                                               3
pretrial disposition of a matter that is not reduced to writing and signed by authorized
representatives of the Office cannot and does not constitute a "formal offer" or a "plea offer,"
as those terms are used in Lafler v. Cooper, 132 S. Ct. 1376 (2012), and Missouri v. Frye,
132 S. Ct. 1399 (2012).

                                                   Very truly yours,

                                                   BRIDGET M. ROHDE
                                                   Acting United States Attorney

                                            By:     /s/ John J. Durham
                                                   John J. Durham
                                                   Lara Treinis Gatz
                                                   Assistant U.S. Attorneys
                                                   (631) 715-7851/7913

Enclosures

cc:    Honorable Leonard D. Wexler (By hand, without enclosures)
       Clerk of the Court (LDW) (By ECF, without enclosures)




                                               4
Exhibit C
COVINGTON                                                               Alan Vinegrad
BEIJING    BRUSSELS   DUBAI   FRANKFURT    JOHANNESBURG
                                                                        Covington & Burling LLP
LONDON     LOS ANGELES    NEW YORK     SAN FRANCISCO
                                                                        The New York Times Building
SEOUL     SHANGHAI    SILICON VALLEY   WASHINGTON
                                                                        620 Eighth Avenue
                                                                        NewYork, NY10018-1405
                                                                        T +1 212 841 1022
                                                                        avinegrad@cov.com




                                                                         March 26, 2019

BY EMAIL AND REGULAR MAIL

Lara Treinis Gatz, Esq.
John J. Durham, Esq.
Justina Geraci, Esq.
Assistant United States Attorneys
United States Attorney's Office
610 Federal Plaza
Central Islip, New York 11722

                      Re:       United States v. Christopher McPartland and Thomas Spota
                                              No. 2:17-cr-0587 (JMA)

Counsel:

           I write in furtherance of our recent discussions.

        On behalf of both defendants', I respectfully request that you confirm that you will produce
to us, by whatever date is set by the Court for the disclosure of materials required to be disclosed
pursuant to Brady, Giglio and their progeny, the following materials (in addition to the categories
of previously-requested material set forth in our discovery letters dated November 20, 2017 and
March 1, 2018 and in our pre-trial motions, which requests are expressly reiterated herein):

       1. All materials required to be disclosed pursuant to Brady and Giglio that is in the
possession of the Suffolk County Police Department ("SCPD") or other agencies of Suffolk
County government, including but not limited to the Suffolk County District Attorney's Office
("SCDAO").

         2. With respect to each current or former member of the SCPD or SCDAO who may testify
at the trial of this case, his or her SCPD or SCDAO personnel file or personnel materials, and all
SCPD Internal Affairs Bureau files or materials relating to him or her, to the extent that such
materials contain impeachment or other exculpatory material.



 Larry Krantz, Esq. has authorized me to submit this letter to you on behalf of Mr. McPartland.
COVI NGTON
        3. With respect to James Hickey, all materials relating to any medical treatment, including
but not limited to hospitalizations at Huntington Hospital in 2013 and October 2015, a
hospitalization in a Suffolk County medical facility in or about December 2015, and any other
hospitalizations or other visits to medical care facilities, for any condition relating to the use of
alcohol, pancreatitis, or any mental or emotional condition. This also includes all such materials
in the possession of South Country Ambulance Co. and Stony Brook University Hospital. This
further includes all SCPD materials relating to any of the foregoing, as well as all SCPD materials
relating to any absences from work, reassignments, or treatment for the use of alcohol, pancreatitis
or any mental or emotional condition.

        4. Any instances in which James Burke made statements, in words or substance,
concerning James Hickey's mental or emotional condition; hospitalizations or other medical
treatment relating to Mr. Hickey's use of alcohol, pancreatitis or mental or emotional condition;
or any attempt or claimed attempt by Mr. Hickey to commit suicide, regardless of whether or not
the government contends that any such statements by Mr. Burke were or were not accurate. Such
information constitutes Brady and/or Giglio information with respect to Mr. Hickey (if accurate)
or Mr. Burke (if not accurate) and, as to the latter, would be admissible pursuant to Fed. R. Evid.
806 to the extent that the government introduces other statements of Mr. Burke at trial.

       To the extent any of the above-referenced materials are not currently in your possession,
we request that you confirm that you will promptly take whatever steps are necessary to obtain
possession of such materials.

     We request that you confirm your intentions with respect to the foregoing matters by
Monday, April 1, 2019.

       We appreciate your attention to the foregoing, and would be happy to discuss it further
with you at your convenience.


                                                                    Sincerely,

                                                                     Alan Vintycic            cA
                                                                    Alan Vinegrad



cc:    Larry Krantz, Esq.




                                                 2
Exhibit D
                                                  U.S. Department of Justice


                                                 United States Attorney
      _                                          Eastern District of
                                                                  of New York
JJD:LTG/JLG                                       610 Federal Plaza
     2018R00279
F. ##2018R00279                                   Central Islip, New York 11722



                                                  April 12, 2019

By E-mail

Larry H. Krantz
lkrantz@krantzberman.com

Bradley Gershel
gershelb@ballardspahr.com

Lisa Cahill
lcahill@krantzberman.com

Alan M. Vinegrad
avinegrad@cov.com

Erin K. Monju
emonju@cov.com


                Re:   United States v. Christopher McPartland and Thomas J. Spota
                      Criminal Docket No. 17-587 (JMA)

Dear Counsel:

                                government’s continuing obligation to produce exculpatory
                Pursuant to the government's
material as defined by Brady v. Maryland, 373 U.S. 83 (1963), and its progeny, the
government hereby notifies you of the following, which is being provided pursuant to the
                                                  2019: 1
parties’ stipulated Protective Order of March 29, 2019:1
parties'




          11 The information being provided herein does not, in many instances, constitute
               per se, but is being disclosed regardless, as it may prove helpful to the
Brady material per
defense.
   I.       False Exculpatory Statements of Former Suffolk County Police Chief of
            Department James Burke

                James Burke made certain statements concerning the December 14, 2012
assault of an in-custody defendant, Christopher Loeb (the "Loeb
                                                             “Loeb Matter"),
                                                                    Matter”), and the related
federal civil rights and obstruction investigation, including, in sum and substance, denying
his own involvement in the assault, and asserting that the federal investigation into the
assault was unfounded, and was merely retaliation for Burke, among other things, removing
Suffolk County Police Department ("SCPD")                                      force,22 to the
                                      (“SCPD”) personnel from a federal task force,
following individuals: 33

               1. Steven Bellone
               2. Alexandra Beyrer
               3. Tracy Lynne Broxmeyer
               4. James Burke
               5. John Cahill
               6. Brian Carty
               7. Dennis Cohen
               8. Emily Constant
               9. Barbara Craft
               10. Robert Donohue
               11. Anthony D'Orazio
                            D’Orazio
               12. Frank Guidice
               13. James Hickey
               14. Clifford Lent
               15. Kevin Law
               16. William Madigan
               17. Russell McCormick
               18. John Meehan

        2
               Although the government intends to introduce certain statements made by
Burke during and in furtherance of the charged conspiracy, see Federal Rule of Evidence
801(d)(2)(E), the government intends to move in limine to preclude the introduction of false
exculpatory statements made by Burke to other witnesses, see Fed. R. Evid. 403 (danger of
confusing the issues and misleading the jury), 801 and 802 (hearsay). Subsequent to making
these false exculpatory statements to the witnesses listed herein, Burke pled guilty on
February 26, 2016 to a civil rights violation in connection with his assault of Loeb and to
conspiring to obstruct justice with respect to the federal investigation into the assault, see 15
Cr. 627 (LDW).
        3
               Most, if not all, of the individuals listed herein are presently represented by
legal counsel, who have advised the government that communications with their clients must
be made through them. Should you wish to speak to any of these individuals, please refer to
the enclosed list of counsel contacts.


                                                2
                 19. John Rodriguez
                 20. Richard Schaffer
                 21. Dennis Sullivan
                 22. John Sumwalt
                 23. John Toal
                 24. Edward Webber

   II.        The Propriety of the Investigation into SCPD Detective John Oliva

               As noted in our letter of March 11, 2019, the government intends to offer
evidence at trial concerning certain improprieties surrounding the investigation of SCPD
Detective John Oliva and the related court-ordered wire interception of Oliva's
                                                                        Oliva’s cellular
telephone from in or about March 2014 through in or about June 2014. The following
individuals have provided information supportive of certain aspects of the Oliva
                                                     telephone: 4
                                    Oliva’s cellular telephone:4
investigation and/or the wiretap of Oliva's

                 1. Alexandra Beyrer
                 2. John Cahill
                 3. Paul Caroleo
                 4. Emily Constant
                 5. Lucy Graziano
                 6. Thomas Iacopelli
                 7. Kenneth Kearns
                 8. William Madigan
                 9. John Meehan
                 10. Spiros Moustakas

   III.       Other Statements Concerning the Loeb Matter and the Subsequent Federal
              Investigation

              The government hereby discloses that the following individuals have opined
that Burke did not assault Loeb:

                 1. Frank Catalina
                 2. Brian Mitchell

              The government further discloses that the following individuals have
questioned the motivation for, and/or the validity of, the federal investigation and
prosecution of Burke, and/or the instant matter, or reported that others have done so:

                 1. Joseph Conway

          4
               To be clear, the government does not take the position that the Oliva
investigation and wiretap was wholly inappropriate or that a crime had not been committed
by Oliva.


                                                3
               2.   Emily Constant
               3.   William Madigan
               4.   Russell McCormick
               5.   Kenneth Regensburg
               6.   Joseph Sawicki

   IV.     Statements Concerning the Defendants'
                                     Defendants’ Knowledge of the Loeb Matter

             The government hereby discloses that the following individuals have provided
   information concerning the defendant(s) lack of knowledge that Burke assaulted Loeb:

               1.   George Burke
               2.   Emily Constant
               3.   Barbara Craft
               4.            D’Orazio
                    Anthony D' Orazio
               5.   Frank Guidice
               6.   Thomas Iacopelli
               7.   William Madigan
               8.   John Rodriguez

                                             * * * *



                Because of the nature and contents of this letter, which discloses the names of
numerous individuals who have been interviewed during the course of the investigation, the
government, with the consent of both defendants, respectfully requests that it be filed under
seal. See United States v. Amodeo, 71 F.3d 1044, 1050-51 (2d Cir. 1995) (privacy interests
of third parties may be compelling reason justifying sealing). Moreover, public disclosure of
the information contained in this letter could potentially impact the right of the defendants or
others to a fair trial. See United States v. Graham, 257 F.3d 143, 154 (2d Cir. 2001)
               defendant’s right to fair trial may be compelling reason justifying sealing).
(protecting a defendant's
Under these circumstances, the government respectfully submits that the countervailing
interests set forth above outweigh the public's
                                          public’s qualified right to access. As the facts set forth




                                                 4
above provide ample support for the "specific,
                                      “specific, on the record findings”
                                                               findings" necessary to support
sealing, Lugosch v. Pyramid Co., 435 F.3d 110, 120 (2d Cir. 2006), the government
respectfully requests that the Court record those findings and file this letter under seal.

                                                   Very truly yours,

                                                   RICHARD P. DONOGHUE
                                                   United States Attorney

                                            By:      /s/
                                                   John J. Durham
                                                   Lara Treinis Gatz
                                                   Justina L. Geraci
                                                   Assistant U.S. Attorneys
                                                   (631) 715-7851/-7913/-7835


Enclosure.

cc:    Clerk of the Court (JMA) (by Hand)




                                               5
Exhibit E
                                                         U.S. Department
                                                              Department of Justice


                                                        United
                                                        united States
                                                               stotes Attorney
                                                        Eastern District of
                                                                         of New York
.IJD:LTG/JLG
JJD:LTG/JLG                                             610 Federal
                                                            Federal Pla:a
                                                                    Pla:a
F. #2018R00279
   #2018R00279                                          Central
                                                        Central Islip.
                                                                 Islip. New
                                                                        New York
                                                                            York 11722
                                                                                 I1722


                                                        July 8, 2019
Bv E-mail
By

Larry
Larry H. Krantz
lkrantz@krantzbennan. corn
lkrantz@krantzberman. com

Bradley
Bradley Gershel
        Gershel
gershelb@ballardspahr.corn
gershelb@ballardspahr. com

Lisa Cahill
lcahill@krantzberrnan.com
lcahill@krantzberman.com

Alan M. Vinegrad
        Vinegrad
avinegrad@cov.com
avinegrad@cov.com

Erin K. Monju
emonju@cov.com
emonju@cov.com


                Re: United States v. Christopher
                Re:                  Christopher McPartland
                                                 McPartland and Thomas .1.
                                                                       J' Spota
                    Cri inal Docket
                    Criminal Do ket No. 17-587
                                          17-587 LIMA)
                                                  J


Dear Counsel:
     Counsel:

               Wewr
               We       iteinre
                     write      sponsetoyo
                            in response   to yoururema
                                                     email  of May
                                                         ilofMa      2, 19,co
                                                                 y2,20          concerning
                                                                         2019, ncern    ingthe the
                        disclosure of April 12, 2olg,, wherein you request "any summaries,
               Brady disclosure
govemment,s Brady
government's                          April  12,   2019, wherein  you request "any   summaries,
i.po.t, and/or
reports -d/or  rr*iof
               notes  of these witnesses' statements so that the defense can make effective
                               witnesses' statements                                effectiv e use
of the disclosure."
of'the               please                    following supplemental
       disclosure.,' Please be advised of the following   supplemental information:
                                                                       information:

    I.
    I.      Fals e Exculpatory
            False                                    Suffo lk County
                               Statem ents of Former Suffolk
                   Excul orv Statements                              P olice Chief of
                                                              Countv Police
            Department
            D                esB
                     ent James
                         J     Burke

               James
               JamesB  Burke made
                        urkema      certain
                                 decerta      statements
                                          instatem         concerning
                                                     entscon           the December
                                                              cemingtheDec             14, 2012 assault
                                                                               ember14,20l2a   ssault
      in-custody defendant,
   an in-custody
ofan
of                defendant, Christopher                        Matter"), and the related federal
                              Christopher Loeb (the "Loeb Matter"),                         lederal civil
iigt" and obstruction
rights                                      including, in
                          investigation, including,
             obstruction investigation,                   in sum   and substance,
                                                             sum and    substance, denying     his own
                                                                                     denying his
        "ra
iriolvement
involvement   in the  assault, anI asserting
                     assault,  and  asserting   that  the
                                                      the  federal
                                                           federal investigation
                                                                   investig ation into the
                                                                                       the  assault
                                                                                            assault was
unfounded,an
unfounded,        was merely
             anddwasm    erelyreretaliation    for Burke,
                                   taliation-forBu     rke,amamong
                                                               ongothother  things, removing Suffolk
                                                                        erthing     s,removingSuffolk
County Police
County Police Department    ("SCPD") personnel
                Department ("SCPD")      personnel from
                                                   from the Long Island
                                                        the Long Island Gang
                                                                        Gang Task
                                                                             Task Force
("LIGTF"),' to the following individuals:2
("LIGTF").1                  individuals:2

                1. Steven Bellone.
                1.                                Bellone, in substance and in part, that: (0
                           Bellone. Burke told BeIlone,                                      f, the
                   Loeb assault
                   Loeb  assault was         word versus
                                      "his word
                                 was "his          versus my word," and            he (Burke) did
                                                                              that he
                                                                        and that
                   nothing wrong; and   fi,
                                    and (ii) the federal investigat
                                                         investigation
                                                                    ion was  aa conspiracy
                                                                                conspiracy against
                   Burke, and the federal
                                   federal authorities
                                            authorities "had
                                                        "had an
                                                             an axe      grind." Burke provided
                                                                 axe to grind."
                   Bellone
                   Bellone with a document that purported to be a timeline of events occurring
                   both before and after the Loeb assault (hereinafter,
                                                           (hereinafter. the "Burke Timeline").3
                                                                                      Timeline").3

                2. Alexandra
                2.              Beyrer. Burke told Beyrer that the "feds"
                   Alexandra Beyrer.                                "feds" were trying
                                                                                 trying to kill
                   him, but that he had done nothing wrong, and that Loeb had no injuries.
                                                                                     injuries.
                           provided
                   Burke provided Beyrer with the Burke     Timeline, and stated that it was "all
                                                     Burke Timeline,                          "all
                   politics" and that they were "out
                   politics"                    "out to get him."

                3. Tracy
                3. Tracy Lynne    Broxmeyer. Burke told Broxmeyer,
                          Lynne Broxmeyer.                               substance and in part,
                                                           Broxmeyer' in substance
                        the federal
                   that the
                   that     federal investigation
                                    investigation was retribution for Burke's handling of the
                                                  was retribution
                   Gilgo
                   Gilgo Beach investigation.
                                investigation.

                4. James Burke.
                4.        Burke. Attached
                                 Attached hereto     Exhibit 1I is the substance of a statement
                                           hereto as Exhibit
                                            Prosecutor Peter Crusco of
                   made by Burke to Special Prosecutor                  ofthe
                                                                           the Queens
                                                                               Queens District
                   Attorney's                         14,2013.
                   Attomey's Office on or about May 14,  2013.

                5. John Cahill.
                5.        Cahilt. Cahill heard Burke say during a meeting, in substance
                                                                              substance and in
                   part, that the Loeb investigation     ''all bullshit."
                                       investigation was "all




          I      Although the government      intends to introduce certain statements
                               govemment intends                             statements made
                                                                                         made by Burke
during and
during    and inin furtherance
                   fuitherance of of the
                                      the charged     conspiracy, see
                                           charged conspiracy,       see Federal           of Evidence
                                                                                     Rule of
                                                                          Federal Rule
                     govemme
801(d-x2xE), the government
801(d)(2)(E),                  nt intends to    move   in
                                                       tn limine  to preclude   the introduction
                                                                                    introductio -n of any
                                                                                                      anY
                                                             witnesses, see
                    statements made by Burke to other witnesses,
      exculpatory statements
false exculpatory                                                            Fed' R. Evid. 403 (danger
                                                                         see Fed.
of confusing
oiconfusi                     misleading the
           ng the issues and misleading     thejury).
                                                jury). Subsequent       making these false exculpatory
                                                        Subsequent to making                 exculpatory
,,ut.,,..t , io
statements   to the witnesses   listed herein,
                                       heiein,   Burke   pled guilry
                                                              guilty  on  February
                                                                          February   26'
                                                                                     26, 2016   to a civil
,igtt, violation
rights uiotution in connection
                     connection with       assault of Loeb and to conspiring
                                  with his assault                                  obstruct justice
                                                                     conspiring to obstruct  justice with
                        investigation into the assault, see
re-spect to the federal investigation
respect                                                    see 15  Cr' 627
                                                               15 Cr.      (LDW)'
                                                                           (LDW).
          2
          2                                         il not
                                  indicated, most, if
                     previously indicated,
                 As previously                         not all, of the individuals listed herein
                                                                   the individuals         herein are
            represenied by legal counsel,
presently represented
presently                                             advised the government
                                   counsel, who have advised       government that   communications
                                                                                thal communications
*ltt their
with  tt ii. clients must  be
                            be  made   through them.
                                               them.    Should
                                                        Should  you  wish  to speak      any of these
                                                                                      to any
individuals,
individuals, please                 previously provided list of counsel contacts.
               please refer to the previously                            contacts'

          3
          3                                                           discovery in this
                                                                   16 discovery
                                       previously produced as Rule 16
                The Burke Timeline was previously
matter.


                                                    2)
6. Brian Carty.
6.         Carty. Burke told Carty,     in substance
                                Carty, in  substance and
                                                     and in part, that  the Loeb
                                                                  that the
   investigation     "all
   investigation was "all bullshit," and that he (Burke) would be fine.

7. Dennis Cohen.
7.         Cohen. Burke told Cohen, in substance and in part, that the "feds
                                                                          "feds
   were  out to get him," because of his removal of Suffolk Police members
   were out                                                            members
            LIGTF. Burke further denied all of the allegations
   from the LIGTF.                                   allegations with respect to
   the Loeb assault, and claimed that he did nothing wrong.
                                                     wrong.

8. Barbara
8. Barbara Craft. Burke told Craft,
                                Craft, in substance                        ofwhat
                                          substance and in part, that none of what
   was being said about him in the Loeb matter was true, and that people were
                     (Burke) in jail.
   trying to put him (Burke)

9. Robert Donohue.
9.          Donohue. Burke told Donohue, in substance and in part, that he
   (Burke) had only talked to, or scared, Loeb, but that he did not hit Loeb.
   Burke
   Burke also
          also told Donohue, in substance
                                substance and in part,
                                                 part, that the federal
                                                                federal authorities
                                                                        authorities
                  get him," and were trying to "lock him up," "destroy him,"
   were "out to get
          "kill him."
   and/or "kill

10.             D'Orazio. Burke
10. Anthony D'Orazio.       Burke told D'Orazio,
                                       D'Orazio, in substance
                                                     substance and in part, that the
    allegations
    allegations against him made by Loeb were false, that he was innocent, and
    thatlhe
    that the federal authorities
                      authorities were his enemies, and were trying to get back at
    him. Burke further told D'Orazio that Bellone was forcing him (Burke) to
    him.
    retire, but that he (Burke) had done nothing wrong.
                                                  wrong.

I l. Frank
11.  Frank Guidice. Burke told Guidice,
                               Guidice, in substance
                                           substance and in part, that the "feds"
                                                                           "feds"
     were "out
          "out to get him."

12.          Hickey. Burke told Hickey, in substance and in part, that: N
    Janes Hickey.
12. James                                                                      (y' all he
    (Burke) did to Loeb was squeeze his face and tap him on the head, and that
                                           (ir) no one will believe a "perjured cop"
              offrcer had beat up Loeb; (ii)
    another officer
           'junkief' and
    and a "junkie;"    and (iii) the federal authorities         going to get me," and
                                              authorities are -''going
    that       United States
         the United
    that the                   Attomey's Office
                       States Attorney's            is seeking revenge
                                            Olfice is             revenge against
                                                                           against him
    (Burke) for removing officers from the        LIGTF. Burke also
                                              the LIGTF.             also described the
    iederal investigation
    federal  investigationisas an "amorphous     conspiracy," in which no crime had
                                   "amorphous conspiracy,"
    been committed.
          committed.

              Lent. Burke told Lent, in substance
13. Clifford Lent.
13.                                      substance and in part, that there was an
    ..ongoing  dispute,,b etweenhi mselfonth
    "ongoing dispute" between himself on the eonehan  d,andthe
                                               one hand, and theFBlandfe
                                                                  FBI and deral
                                                                           federal
    proi"r6.t on the
    prosecutors      the other, that led Burke
                                that led          be accused of various things
                                         Burke to be
    related to the Loeb matter.

           Law' Burke told Law, in substance and in part, that the allegations
14' Kevin Law.
14.                                                                allegations
    surrounding the Loeb
    surrounding          incident were "all
                                       "all b.s."
                                            b's."




                                    J
              15.
              15. Russell  McCormick. Burke
                  Russelt McCormick.    Burke told McCormick,
                                                   McCormick, in substance
                                                                   substance and in part,
                                                                                     part, that:
                  (r) "nothing happened,"
                  (i)                           respect to Loeb; (ii) he (Burke) only
                                happened," with respect                           only looked
                  into the interview room, to see if he recognized             fii, the "Feds
                                                        recognized Loeb; and (iii)       "Feds
                  were out to get him."

              16.       Meehan. Burke told Meehan, in substance and in part, that Meehan
              16. John Meehan.
                  would hear untrue
                              untrue allegations
                                     allegations that Burke had hit Loeb and
                                                                         and that there was
                  child pornography
                        pornography taken from his vehicle.
                                                    vehicle.

              17.       Rodriguez. Burke "minimized"
              17. John Rodriguez.            "minimized" his involvement
                                                              involvement in the Loeb assault
                  when discussing
                  when               the matter
                         discussing the             with Rodriguez,
                                           matter with                     told Rodriguez,
                                                                      and told
                                                         Rodriguez, and         Rodriguez, in
                  substance and in part,          -feds" were going
                                   part. that the "feds"      going to get him (Burke).

              18.           Schalfer. Burke told Schaffer,
              18. Richard Schaffer.                                                           (,
                                                   Schaffer, in substance and in part, that: (i)
                  "there
                  "there were no issues," and that there was nothing to the accusations
                                                                             accusations being
                                     (ir) the federal investigation
                  made by Loeb; and (ii)              investigation was "bullshit,"
                                                                        "bullshit." and that the
                  "Feds"
                  "Feds" were out to get  him  (Burke)  because he  pulled SCPD members off
                  of the LIGTF to work in other areas.
                                                  areas. Burke also provided Schaffer a copy
                  ofthe
                  of the Burke Timeline, and requested that Schaffer read it.

                           Sullivan. Sullivan heard Burke say during a meeting, in substance
              19. Dennis Sullivan.
              19.
                  and  in part, that
                  and in                  Loeb assault
                                     the Loeb
                                that the       assault and related federal
                                                       and related  federal investigation
                                                                            investigation were
                  "bullshit
                  "bullshit allegations."
                            allegations." Burke also told Sullivan that the "Feds were out to
                  get him,"
                  get        him," becausebecause of    of       the LIGTF
                                                                 the       LIGTF issue.   issue'

                        Sumwalt. Burke told Sumwalt,
              20. John Sumwalt.               Sumwalt, in substance
                                                          substance and in part, that the "Feds
                                                                                          "Feds
                                 him." Burke also provided
                  are out to get him."            provided the Burke Timeline to Sumwalt.
                                                                                   Sumwalt'

                       Toal. Burke told Toal, in substance,
              21. John Toal.                     substance, that the "Feds" were after him.
                                                                                       him'

              22. Edward Webber. Burke denied Loeb's allegations
                  Edward Webber.                     allegations to Webber.
                                                                    Webber'

   II.                   ts Concerning
           Other Statements
                   State                 Loeb Matter
                            Con emln the Loeb             he Subsequent
                                              Matter and the Subs uent Federal
                                                                        F   al
           Investigation
           Investigation

                   government hereby discloses
               The government                                        individuals have stated the
                                        discloses that the following individuals
following,    substince and in
following, in substance        part, with respect to the Loeb Matter and/or
                                                                     and/or     resulting federal
                                                                            the resulting
investigation and prosecution:
investigation     Prosecution:

              l. Frank Catalina.
              1.         catalina. Catalina  was present
                                   catalina was  present at
                                                         at the                  during the
                                                                        Precinct during
                                                            the Fourth Precinct
                 assault of Loeb.    maintained that Burke did not assault Loeb.
                            Loeb. He maintained                            Loeb'

              2.Josep
              2.      hConwa
                 Joseph Conway.      Conway
                                y.Conwa        has opined
                                           yhasopin       that efederal
                                                     edthatth   the federal investigation
                                                                         investiga tionwaswas
                                                                 following a meeting between
                 reopined in retaliation for the Oliva wiretap, following
                 reopened
                 defendant
                 defindant Spota and  then-U.S.
                                       then-U.S. Attomey
                                                 Attorney Loretta
                                                          Loretta         concerning the wire.
                                                                   Lynch concerning


                                               4
          3. Russell McCormick.
          3.          McCormick. McCormick has  has opined that the allegations against
             Burke and
             Burke  and others
                         others concerning     Loeb Matter
                                           the Loeb
                                conceming the        Matter came   from former SCPD
                                                            came from
             Detective
             Detective Robert Trotta, who was removed from a command and vowed to
             get even with Burke.

          4. Kenneth Regensburg.
          4.           Regensburg. Regensburg has opined that Burke did not assault
             Loeb, and
             Loeb,   and that all of these
                         that all                      were made
                                     these allegations were  made up  by former
                                                                   up by  former SCPD
             Detective
             Detective Trotta, who had begrudgingly been reassigned
                                                            reassigned from a task force
             in or about 2012.

          5. Joseph
          5.         Sawicki. Sawicki
             Joseph Sawicki.            told others
                                Sawicki told        that the
                                             others that  the federal
                                                              federal investigation into
             defendants
             defendants Spota and McPartland
                                  McPartland  was a "fishing
                                                    "fishing expedition."
                                                             expedition."

ilI.
III.   Statements Concerning     Defen dants ' Knowledge
                  Concemi ns the Defendants'   Knowledse of the Loeb Matter

               govemment hereby discloses
           The government                       following statements, in substance and in
                                  discloses the following
      conceming the defendants' knowledge
part, concerning                knowledge of the Loeb assault:

          1.           Craft. Burke told
          1. Barbara Craft.            told Craft that he would refuse to cooperate and
                                                  that he
                        fall" for
                    the fall"
             "take the
             "take            for the
                                   the Loeb   Matter. Burke
                                       Loeb Matter.     Burke also
                                                               also said  that defendant
                                                                     said that
             McPartland had nothing to do with the the Loeb Matter, so he (Burke) would
             protect McPartland
                     McPartland   because McPartland
                                          McPartland   was innocent.

          2. Anthony D'Orazio.
          2.            D'Orazio. According to D'Orazio,
                                                     D'Orazio, defendant McPartland
                                                                             McPanland told
                                               received a target
                       he (McPartland) had received
             him that he                                   target letter, but             "all
                                                                              that it was "all
                                                                          but that
                                                                  fufther stated to D'Orazio
                                        innocent. McPartland further
             bullshit," and that he was innocent.
                    scPD officer
             that a SCPD  officer involved  in the Loeb  investigation is going to claim that
                                                        investigation
             McPartland was present at at a certain meeting, but that that is not true, and
                     (McPartland) will be vindicated.
             that he (McPartland)          vindicated.

          3. Frank Guidice.
          3.         Guidice. Guidice opined that Burke lied to defendant McPartland,
                                                                             McPartland,
             defendantS
             defendant Spota,  and everyone
                           pota,andev  eryoneinthe  SuffolkCountyDistrictAAttorney's
                                             in the Suffolk County    District ttomey,s
                              circumstances of
             office about the circumstances
             Office                            the Loeb assault, and about (Burke) being
                                            ofthe
             innocent.
             innocent'

          4. Thomas
          4. Thomas Iacopelli.                to Iacopelli,
                        lacopelli. According to             defendant McPartland told
                                                 Iacopelli, defendant
                                                   wrong, and that McPartland
                            Burke had done nothing wrong,
             Iacopelli that Burke                                  McPartland believed
             what Burke told him.

          5. John Rodriguez.
          5.                                  Rodriguez, defendant Spota told him that
                               According to Rodriguez,
                   Rodriguez. According
             Burke had assured Spota that "there was nothing
             Burke                                   nothing there."
                                                             there'"




                                           5)
        IV.
        IV.     Miscellaneous
                Miscellaneous

               Also enclosed, please find the Grand Jury testimony
                                                          testimony
                                                        and a FBI-302 report dated March 28,
2017
2017 of an interview
           interview of Emily Constant, as
                                         as these items may contain information
                                                                    information helpful to the
defense.
defense.


        V.
        V.      Conclusion
                Conclusion

                 Because of the nature and contents of this letter, which discloses
                                                                                  discloses the names of
numerous individuals
            individuals who have been interviewed during the course of           ol the investigation, the
government,
 govemment, with the consent of both defendants,           respectfully requests that it be filed under
                                             defendants, respectfully
 seal. See United States v. Amodeo,
seal.                           Amodeo , 71    F.3d 1044,
                                            71 F.3d  1044, 1050-51          Cir. 1995)
                                                             1050-51 (2d Cir.    1995) (privacy interests
of third parties may be compelling reason
         parties                                 justiffing   sealing). Moreover, public disclosure of
                                          reason justifying sealing).
the information contained in this letter could potentially impact the right of the defendantsdefendants or
others to a fair trial. See United States v. Graham,
            fair trial.                         Graham,257257 F.3d 143,
                                                                    143, 154   (2dCir.200l)
                                                                          154 (2d  Cir. 2001) (protecting
    defendant's
aa defendant's   right  to fair trial may   be
                                            be  compelling    reason  justifying  sealing).
                                                                                  sealing).   Under these
circumstances,    the government
 circumstances, the                      respectfully submits
                          govemment respectfully                  that the
                                                        submits that    the countervailing
                                                                            countervailing interests
                                                                                              interests set
                             public's
             outweigh the public's
 fonh above outweigh
forth                                   qualified right     access. As the facts
                                                  right to access.          lacts set forth above  provide
                          "specific, on the record findings"
 ample support for the "specific,
ample                                                                          support sealing,
                                                     findi ngs" necessary to support    sealing, Lugosch
                                                                                                  Lueosch
v. Pyramid Co.,          F.3d 110,
              Co. , 435 F.3d          120 (2d Cir. 2006), the government respectfully requests that
                                110, 120
the Court record those findings and file this letter under seal. seal




                                                         Very tru
                                                         Verv trulj, ours,

                                                         RIC             .DO
                                                                          DO OGHUE
                                                         Uni        at s A       ey
                                                                                 ev

                                                 By:
                                                  v
                                                         J      J.      am
                                                             a Treinis Gatz
                                                         Justina L. Geraci
                                                         Assistant U.S. Attorneys
                                                         (63 I ) 715-7851/-7913/-7835
                                                         (631)   7l s-785 I / -7911 t -7 83s

cc.                              denclosures
        Clerk of the Court (JMA) w/enclosures




                                                    6
Exhibit F
FD-302 (Rev 5-8-10)
FD302 (Rev
                                                                              of 14
                                                                          -11 of 14--                                                                    Orricuu. Eacoao
                                                                                                                                                         OFFrcr^L Racoon'
                                                                                                                                                               ,WwWW          WWW. V.P. 4
                                                                                                                                                           WiWW,11     Lew,           re
                                                                                                                                                              4a           .yarn

                                                              BT REAI' OF
                                                   FEDER..\I- BUREAU
                                                   FEDERAL                 I\\'ES]'I(;.-\TIO\
                                                                       OI' INVESTIGATION


                                                                                                                               Darcof€nry
                                                                                                                               Date of entry 05 / 16/201'7
                                                                                                                                             05/16/2017


              on March
              On        28, 2017,
                  March 28,     | EMILY CONSTANT
                            20L'7 EMILY           (CONSTANT), was
                                        CoNSTANT (CONSTANT),      intervj,ewed by
                                                              was interviewed  by
          Federal Bureau
          Federal        of Investigation  (EBI) Special Agent
                   Bureau of Investigation (FBI)     special    (SA) Michael
                                                         Agent (SA)   Michael J.
                                                                              J.
         weniger, Eastern
         Weniger,          District of
                  Eastern District     of New  York (EDNY)
                                          New York           Assistant United
                                                      (EDNY) Assistant   United States
                                                                                States
         Attorney (AUSA) Lara
         Attorney  (AUSA)       Gatz, and
                          Lara Gatz,    and EDNY
                                             EDNY AUSA   John Durham
                                                   AUSA John          at the
                                                               Durham at  the EDNY  UniEed
                                                                              EDNY United
         States Attorney's
         States             Office in
                Attorney's Office     in Central   Islip, New
                                         Centra] Islip,         York. Also
                                                           New York.         present during
                                                                       AIso present   during
         the interview
         the interview was  CONSTANT' s attorney
                        was CONSTANT's     attorney Fred
                                                     Fred Hafetz.    After being
                                                           Hafetz. After    being advised  of
                                                                                   advised of
         the             of the
             identities of
         the identities     the interviewing     Officials and
                                  intervi-ewing Officials         the nature
                                                             and the          of the
                                                                      nature of  the
         interview, CONSTANT
         interview,           provided the
                     CONSTANT provided    the following
                                               following information:
                                                           information:
         BACKGROI'ND
         BACKGROUND

                         has worked
                CONSTANT has
                CONSTANT            for the Suffolk
                             worked for the Suffolk County    Distrj,ct Attorney's
                                                                               Office
                                                    County District Attorney's Office
                  for                              (38) years. CONSTANT's
                                       thi-rty-eight
                      approximately thirty-eight (38)
          (SCDAO) for approximately
         (SCDAO)                                           years.          current
                                                                CONSTANT's current
         posltion at the          is     the
                                           Chief Assistant
                                    as the Chief
                          ScDAo is as
         position at the SCDAO                   Assistanc      District
                                                            District
         Attorney. CONSTANT
         Attorney.    CoNSTANT explained    she (CONSTANT)
                                exPlained she               is the
                                                 (CONSTANT) is  the second  in command
                                                                     second in           and
                                                                               corunand and
         reports directly
         reports  directly  to
                            to  the Suffolk County
                                the  Suffolk  County  District
                                                      District Attorney,
                                                               Attorney,   THOMAS
                                                                           THOMAS  SPOTA
                                                                                   SPOTA
         (sPoTA) . CONSTANT
         (SPOTA).              stated she
                    CONSTANT stated    she (CONSTANT)   has been
                                            (coNsTANT) has  been the   chief Assistant
                                                                  the Chief  Assj-stant
         s i-nce December
         since            2072.
                 Decembet 2012.

                       WITIT JAMES
         REI.ATIONSHIP WITH
         RELATIONSHIP        JAI.IES BURKE
                                     BURKE

                             the
                       was the Chief
             CONSTANT was
             CONSTANT                   of
                                Chief of Domestic   viotence and
                                         Domestic Violence          Chi-Id Abuse
                                                                and Child          atthe
                                                                           Abuse at the
                 fron
         SCDAo from 2003
         SCDAO               to 2005,           a portion of this   period CONSTANT
                                      During a portion of this period
                      2003 to 2005. During                                  CoNSTANT was
          also
         also named
               named   the Division
                      the Division   chief
                                   Chief  ofof
                                             Inve   tj- gations
                                             Investigations.
                                                  s             .  CoNSTANT
                                                                   CONSTANT    stated thatshe
                                                                             stated that she
                      met JAMES
          (CoNSTANT) met
         (CONSTANT)                    (BURKE) during
                                 BURKE (BURKE)
                          JAMES BURKE                     this period,
                                                during this period. BURKE        and CONSTANT
                                                                          BURKE and  CoNSTANT
          provj-ded
          provided  presentations
                    presentations   to
                                    to  suffotk
                                        Suffolk  county
                                                 County  Police
                                                         Police   Department          officers
                                                                               (scPD) officers
                                                                  Department (SCPD)
                        violence and
              domestic violence
          on domestic
          on                           child abuse
                                  and child         issues. CONSTANT
                                             abuse issues.                stated she
                                                              CoNSTANT stated         had aa
                                                                                  she had
          professional relationship
          professional                  wlth BURKE
                         relationship with   BURKE during   this time
                                                    during this    time
          period. Additionally,
          period.   Additionally, CONSTANT     and BURKE
                                    CoNSTANT and              offices next
                                                          had offices
                                                   BURKE had                  to one
                                                                         next to      another
                                                                                  one another
          fron 2003
          from  2OO3 to  20L2. CONSTANT
                     to 2012.              stated she
                                 CONSTANT stated   she (CONSTANT)
                                                        (CoNSTANT) waswas friendly  with BURKE
                                                                          friendly with   BURKE
          but      not socialize
               did not
          but did                  with BURKE
                        socialize with                   of the
                                                outside of
                                         BURKE outside      the workplace'
                                                                  workplace.


          INITIA! NOTIFICATION
          INITIAL              OF LOEB
                  NOTIFICATION OF LOEB INCIDENT
                                       INCIDENT

                               stated the arrest of
             CONSTANT stated the arrest of CHRISTOPHER
             CONSTANT                                    LOEB (LOEB)
                                            CHRISTOPHER LOEB           occurred in
                                                               (I.OEB) occurred                                                                   in
                             2012.
          December 2012. CONSTANT
          December                                  of
                                    learned of LOEB's
                           CONSTANT learned                   several days
                                               LoEB's arrest several                the
                                                                        days after the           arrest                                        after
          arrest
          arrest occurred,          possibly
                                     on December
                 occurred, possibly on  December 17,
                                                 71   2012. CONSTANT
                                                            CONSTANT    became
                                                                        became  aware
                                                                                aware of
                                                                                      of      , 2012.



   Investigation
    ln\eslrgallon on    03/28/201'7
                        03/28/2017                  at   Central Islip. New
                                                         Central Islip,     York, United
                                                                        New York, United States  (In Person)
                                                                                         States (In  Person)

   F,k # 282A-NY-2894669
   File# 282A-NY-2894669                                                                                                        Dar€ drafted
                                                                                                                                Date         03 / 31/ 20f'7
                                                                                                                                     drancd 03/31/2017

   br   VIENIGER MICHAEL
        WENIGER          J
                 MICHAEL J
  Thls document
  This                      nerther recommendations
                   contatns neither
        documenl contains                           nor conclusions
                                    reaommendattons nor conclusDns of
                                                                    ofthe       k is
                                                                           FBI It
                                                                       the FBI       the property
                                                                                   islhe property of
                                                                                                  ofth€                     to your agency.
                                                                                                                  is loaned to
                                                                                                     the FBI and is                          ( and its
                                                                                                                                    agenc)'. it     lts contents
                                                                                                                                                        conlents are
                                                                                                                                                                 arc not
                                                                                                                                                                     not
     ba distributed
  to be dislributad outside \'our aaency.
                    outsid. your  agency
FD-302a (Rev. 05-08-10)
FD302a(Rev    05-0t-10)


          282A-NY-2894669
          282A-NY-2894669

Continuation
Conrinuation of
                          (U) Interview
                       of (U)
                FD-302 of
             ofFD302          Intelview of
                                        of EMILY
                                           EMILY CONSTANT
                                                 CONSTANT               . On 03/28/201,i .pase
                                                                          on 03/28/2017        2 of
                                                                                          Page 2 of 14
                                                                                                    14




                          arrest while
           LOEB's arrest while overhearing
           LOEB's                               a
                               overhearing a conversation        that
                                             conversation that occurred
                                                               occurred in
                                                                        i,n SPOTA's
                                                                            SPOTA's
           office.
           office.                         her
                                    explained her (CONSTANT's)
                           CONSTANT explained
                           CONSTANT                            office
                                                   (CONSTANT's) office was  next to
                                                                       was next to SPOTA's
                                                                                   SPOTA's
           office.
           office.             heard SPOTA
                     CONSTANT heard
                     CONSTANT                raise his
                                       SPOTA raise   his (SPOTA's) voice
                                                           (SPOTA's) voj-ce and
                                                                            and looked   into
                                                                                 looked into
           SPOTA's  office. Inside,
           SPOTA's office.    lnsj,de, CONSTANT   sar,r SPIROS
                                        CONSTANT saw    SPIROS MOUSTAKAS   (MOUSTAKAS ) and
                                                               MOUSTAKAS (MOUSTAKAS)     and
           CHRISTOPHER MCPARTLAND
           CHRISTOPHER                (MCPARTLAND) speaking
                         MCPARTLAND(MCPARTLAND)                with SPOTA.
                                                     speaking with   SPOTA. CONSTANT     entered
                                                                              CONSTANT entered
                    office and
           SPoTA's office
           SPOTA's              joined the
                            and joined       meeting. SPOTA
                                         the meeting.           asked CONSTANT
                                                          SPoTA asked  CoNSTANT ifif she
                                                                                      she knew
                                                                                          knew
           anything about LOEB's arrest and the circumstances surrounding
           anything  about  LOEB's  arrest  and  the  circumstances   surrounding
           it. CONSTANT
           it.             told SPOTA
                CoNSTANT told           that she
                                SPOTA that   she (CONSTANT)
                                                   (coNsTANT) was   not aware
                                                               was not          of the
                                                                         aware of   the
           si.tuation.
           situation.

                              stated
              CoNSTANT stated SPOTA
              CONSTANT         SPOTA was              for two (2) reasons. Eirst,
                                           upset for two (2) reasons. First, SPOTA
                                      was upset                               SPOTA
                      displeasure with
           expressed displeasure
           expressed                         the
                                  vrj-th the SCPD       for
                                                      requesting a search
                                             SCPD for requesting           a
                                                                          warrant for
                                                                   search warrant                 for
           LoEB's residence
           LOEB's                after the
                   residence after the SCPD       already searched
                                              had already
                                         SCPD had                             the
                                                                       resj-dence. SPOTA
                                                          searched the residence.   SPOTA
           asked MOUSTAKAS
           asked                to write
                  MoUSTAKAS to write a a memorandum       for the          file detailing
                                                                                the
                                                            LOEB file detailing the
                                         memorandum for the LOEB
                   request. Second,
           SCPD's request.
           SCPD's                Second, SPOTA   was upset
                                          sPoTA was           that the
                                                      upset that    the SCPD    failed to
                                                                          SCPD failed     to produce
                                                                                             Produce
           LOEB at
           LOEB      his (LOEB's)
                 at his              initial appearance
                          (],OEB's) initial    appearance thethe day   after his
                                                                  day after    his (LOEB's)
                                                                                     (LOEBrs)
           arrest. CONSTANT
           arrest.                          that MOUSTAKAS
                                  learned that
                      CONSTANT learned                              to the
                                                              went to
                                                 MOUSTAKAS went         the courthouse
                                                                              courthouse on on a
                       the day
           Saturday, the
           Saturday,              after LOEB
                             day after              arrested. for
                                               was arrested,
                                         LOEB was                for LOEB's    initial
                                                                      LOEB's initial
           appearance. MOUSTAKAS told
           appearance.     MOUSTAKAS    told  SPOTA
                                              SPOTA  and
                                                     and  the
                                                          the  others
                                                               others   that
                                                                        that   the SCPD
                                                                               the         failed to
                                                                                    SCPD failed      to
                     LoEB. CONSTANT
           produce LOEB.
           produce                       also learned
                              CoNSTANT also              the SCPD
                                               Learned the          claimed they
                                                              SCPD claimed             (the SCPD)
                                                                               they (the    SCPD) diddid
           not have the manpower
           not  have  the  manpower   to
                                      to  produce
                                          produce   LoEB
                                                    LOEB  because
                                                          because   there
                                                                    there   was
                                                                            was  a
                                                                                 a  fatal
                                                                                    fatal   car
                                                                                            car
           accident on
           accident       the day
                      on the    day the  initial appearance
                                    the initial    appearance waswas scheduled     for. CONSTANT
                                                                      scheduLed for.       CONSTANT
           sEated LOEB was
           stated  LOEB   was   produced
                                produced  for
                                          for  his
                                               his  initial
                                                    initial   appearance
                                                              appearance     on
                                                                            on  Sunday,
                                                                                Sunday,    two (2)
                                                                                           two   (2)
           days after
           days         his (LOEB's)
                 after his               arrest. SPOTA
                               (LoEB's) arrest.             told MOUSTAKAS
                                                    SPOTA told    MoUSTAKAS to     prepare aa second
                                                                               to prepare       second
           memorandum
           memorandum   for
                        for   the
                              the  ScDAo
                                   SCDAO  file
                                          file  regardj-ng
                                                regarding    the
                                                             the  initial
                                                                  initial    aPpearance
                                                                            appearance     delay.
                                                                                           delay.


                   the
              As the conversation
              As                    ended, MCPARTLAND
                      conversation ended,              and MOUSTAKAS
                                           MCPARTI,AND and                       left
                                                                            SPOTA's
                                                            MOUSTAKAS left SPOTA's
            office.        then asked
                     SPOTA then
           office. SPOTA        asked CONSTANT              the
                                                why the SCDAO's
                                       CONSTANT why                           Corruption
                                                                   Government Corruption
                                                         SCDAO's Government
           Bureau  (GCB), which was
           Bureau (GCB), which  was headed  by MCPARTLAND, had
                                     headed by MCPARTLAND,   had    the
                                                                  the LoEB
                                                                      LOEB    case.
                                                                           case.  SPoTA
                                                                                  SPOTA
           asked CONSTANT
           asked            to
                  CONSTANT to ensure   that the
                              ensure that the LOEB   case was
                                               LOEB case          transferred !o the
                                                           $ras transferred to the SCDAO's
                                                                                    SCDAO's
           Major Crime
           Major  crj,me Bureau  (MCB).
                         Bureau (MCB). CoNSTANT explained SPOTA wanted
                                         CONSTANT   explained  SPOTA          the case
                                                                      wanted the  case moved
           off of the
           off of              docket because
                        GcB's docket
                   Ehe GCB's          because of   the close
                                                of the close relationship
                                                              relat.ionshiP between
                                                                             between
                        and BURKE. Additional.l,y, SPOTA
           MCPARTLAND and
           MCPARTLAND       BURKE.  Additionally,    SPOTA  wanted
                                                            wanted  the
                                                                    the case
                                                                        case         to the
                                                                              moved to
                                                                              moved     the
                         the MCB
               because the
           McB because
           MCB                          typically be
                                  would typically
                             MCB would              be assigned   theft cases.
                                                       assigned theft   cases. CONSTANT
                                                                                 CoNSTANT was
           unable to
           unable      recalf whether she
                   to recall  whether  she   (CoNSTANT)
                                            (CONSTANT)  ever
                                                        ever  informed
                                                              informed  MCPARTLAND
                                                                        MCPARTLAND   or
                                                                                     or
                       that SPOTA
           MOUSTAKAS that
           MOUSTAKAS                       the LOEB
                                   wanted the
                            SPOTA wanted             case transferred
                                                LOEB case               to the
                                                           transferred to  the MCB.
                                                                                MCB.

                            asked why
                       was asked
              CONSTANT was
              CONSTANT                 the
                                  why the GCB   initially
                                           GCB initially had     the
                                                           had the LOEB      case.
                                                                     LOEB case. MCPARTLAND
                                                                                   MCPARTLAND
           told           that the
                CONSTANT that the LOEB
           told CONSTANT                  arrest
                                    LOEB arrest occurred
                                                 occurred   at
                                                           at  a
                                                               a  point
                                                                  point inintime
                                                                            time  when
                                                                                  when  there
                                                                                        there
                 a large
           were a large number
           were                  of            parties.
                                    Christmas parties. As
                         number of Christmas                   a result, there
                                                          As a result, there werewere not
                                                                                       not
                 Assistant District Attorneys
           many Assistant
           many            District  Attorneys  (ADAS)
                                               (ADAs)  inint.he
                                                           the   office
                                                                 office when
                                                                        when  thethe
                                                                                   SCPD
                                                                                   SCPD
                      the
           contacted the SCDAO
           contacted      SCDAO about  the case.
                                about the case. MOUSTAKAS,       however, was
                                                   MOUSTAKAS' however,            in the office
                                                                           was in the office
                 the arrest  occurred.  Therefore, MOUSTAKAS
           when the arrest occurred. Therefore,
           when                                     MOUSTAXAS was     initia.lly           to
                                                                                 assi-gned to
                                                                 was initially assigned
           the LOEB
           the  LoEB case by MCPARTLAND.
                     case by  MCPARTLAND.
FD-302a (Rev 05-08-10)
FD'302a (Rev. 05-0&10)


          28ZA-NY-2894669
          282A-NY-2894669

Continuation
Conrinu6rion of
                          (U) Interview
                       of (U)
                FD-302 of
             ofFD3O2          Interview   of EMILY
                                          of EMILY CONSTANT
                                                   CONSTANT                O3/28/20L1
                                                                        on 03/28/2017
                                                                       . On             ,Page
                                                                                        ,
                                                                                              3 of  14
                                                                                          rage 3 of 14


                        believed the LOEB
              CONSTANT believed
              CONSTANT                    the
                                       LOEB case          originally
                                            case originally went
                                                            went to the GCB   to the
                                                                             because
                                                                        GCB because
           BURKE  CAIIEd MCPARTLAND
           BURKE called              ANd MCPARTLAND
                          MCPART1AND and             CAIICd MOUSTAKAS.
                                          MCPARTLAND called MOUSTAKAS. MOUSTAKAS
                                                                        MOUSTAKAS was
                                                                                   W S
           then assigned
           then  assigned  to  to
                              shepherd
                              shepherd  the
                                        the case
                                            case moving
                                                 moving   forward.
                                                        forward.  MCPARTIAND
                                                                  MCPARTLAND  tasked
                                                                              tasked
                      r{ith appearing
           MOUSTAKAS with
           MOUSTAKAS                   at LOEB's
                            appearing at   LoEB's arraignment,   which was
                                                  arraj-gnment, which                 to
                                                                           scheduled to
                                                                       was scheduled
           take place
           take        on aa Saturday.
                place on     Saturday. CONSTANT               the SCDAO
                                                    explained the
                                          CoNSTANT explained                 duty ADAs
                                                                         had duty
                                                                   SCDAo had             that
                                                                                   ADAS that
                on-call during
           were on-call
           were                  weekends. The
                          during weekends.        duty ADA
                                              The duty      handled any
                                                        ADA handled  any matters  that arose
                                                                         matters that  arose
                the weekend.
           over the
           over                 Sti11, it
                     weekend. Still,    it was  not unusual
                                            was not          for someone,
                                                     unusual for           other than
                                                                  someone, other  than the
                                                                                       the
           duty ADA,
           duty       to go
                ADA, to      to an
                          go to an arraignment.
                                   arraignment.
                Afler the
                        December 17,
              After the December  71       meeting in SPOTA's
                                              ,
                                      20L2 meeting
                                      2012                    in          off.ice,
                                                        SPoTA's office, CONSTANT       not
                                                                        CoNSTANT did not    did
           have any conversations
           have any                          the
                                   about the LOEB
                    conversations about            case
                                             I,OEB case  until until
                                                               Eebruary
                                                               February 2013.   At2073. At
                                                                                    that
                                                                                   that
           time,               told             that he
                                                     (MCPARTIAND) received
                                  CoNSTANT that he (MCPARTLAND)
                 MCPARTLAND told CONSTANT
           time, MCPARTLAND                                                          a
                                                                  received a telephone
                                                                              tefephone
           caII fron MOUSTAKAS, who
           call from MOUSTAKAS,              at the
                                     was at the courthouse
                                 who was                           in  Riverhead.
                                                 courthouse in Riverhead. MOUSTAKAS
                                                                            MOUSTAKAS
           told MCPARTLAND
           told               that there
                 MCPARTLAND that    there had   been aa court
                                           had been      court appearance
                                                                appearance in in the
                                                                                  the LOEB
                                                                                      LOEB
           case.   MOUSTAKAS told MCPARTIAND that during the court appearance LOEB's
           case, MOUSTAKAS     told  MCPARTLAND   that  during   the  court   appearance   LOEBTS
           attorney had
           attorney                   to the
                          dj-sclosed to
                      had disclosed       the court
                                               court allegations     that LOEB
                                                      allegations that                struck by
                                                                                  was struck
                                                                           I,OEB was           by
                  after LOEB's arrest.
           BURKE after
           BURKE         LOEB's   arrest.   MCPARTLAND
                                            MCPARTLAND    told
                                                          told  CONSTANT
                                                                CONSTANT   that
                                                                          that    LOEB's
                                                                                  LOEB's  attorney
                                                                                          attorney
           alleged BURKE
           alleged         went to
                     BURKE went      the 4th
                                  to the  4th Precinct,
                                               Precinct, entered
                                                           entered the   interrogation room,
                                                                     the interrogation     room,
           and made
           and  made  physical
                      physical   contact
                                contact   with
                                          with  LOEB.
                                                LOEB.   MCPARTIAND
                                                        MCPARTLAND    also
                                                                      also   told
                                                                             told  CONSTANT
                                                                                   CONSTANT   that
                                                                                             that
           LOEB's attorney
           LOEB's                      there was
                              alleged there
                   attorney alleged            was "something
                                                   "something of of concern"
                                                                     concern" inin the   duffel bag
                                                                                    the duffel
                 by LOEB
           taken by
           taken         from BURKE's
                    LOEB from         vehicle.
                              BURKE's vehicle.

                        believed she
              CONSTANT believed
              CONSTANT            she was informed that
                                      was informed  that. BURKE had, in
                                                          BURKE had,  in fact,   rrent to
                                                                         fact, went    to
                   residence and
           LOEB's residence
           LOEB's             and the 4th Precinct.
                                  the 4th Preci-nct. CONSTANT   believed she
                                                      CONSTANT believed   she (CONSTANT)
                                                                                (CONSTANT)
                                 in February
                      discovery in
                thls discovery
           made this
           made                     February 2013,  possj-bly during
                                              2013, possibly          the meeting
                                                              during the  meeting
                      above. CONSTANT
           discussed above.
           discussed                    stated the
                               CONSTANT stated      notion that
                                                the notion  that BURKE
                                                                 BURKE went   to the
                                                                        went to    the 4th
                                                                                       4th
           Precinct to
           Precinct     thank the
                     to thank  the officers  involved in
                                   officers involved    in LOEB's  arrest was
                                                            LOEB's arrest was "classic
                                                                               "classic
           BURKE." CONSTANT
           BURKE."   CONSTANT did  not, however,
                               did not,  however, believe
                                                   be.Iieve BURKE      foolish enough
                                                                   was foolish
                                                             BURKE was                  to
                                                                                enough to
           enter the interrogaiion room
           enter the  interrogation  room  where
                                           where LOEB
                                                 LOEB   was
                                                        was  being
                                                             being held.
                                                                   held.  Moreover,
                                                                          Moreover,
                     did not
           CoNSTANT did
           CONSTANT           befieve BURKE
                         not believe         hit LOEB.
                                       BURKE hit LOEB.

               When MCPARTLAND
               When                        the information
                                 relayed the
                     MCPARTLAND relayed                        provided by
                                                information provided     by MOUSTAKAS    regarding
                                                                             MOUSTAKAS regarding
                    courE appearance
           LOEB's court
           LOEB's          appearance and   the allegations
                                       and the                   against BURKE,
                                                 alleqati-ons against    BURKE, CONSTANT     grew
                                                                                  CONSTANT grew
           concerned. CONSTANT
           concerned.     CONSTANT  stated
                                    stated  she
                                            she   (CONSTANT)
                                                 (CONSTANT)    was
                                                               was  concerned
                                                                    concerned  because
                                                                               because   she
                                                                                         she
            (CONSTANT) had
           (CONSTANT)                   to move
                             forgotten to
                         had forgotten             the LOEB
                                            move the   LOEB case    from the
                                                              case from  the GCB   to another
                                                                              GcB to   another
           SCDAO bureau.
           SCDAO  bureau.    CONSTANT
                             CONSTANT  realized
                                       realized    she
                                                   she  (CONSTANT)
                                                       (CONSTANT)    had
                                                                     had to
                                                                         to  confess
                                                                             confess   her
                                                                                       her
            (CONSTANTTs) error
           (CONSTANT's)          to SPOTA.
                           error to           MCPARTLAND and CONSTANT
                                     SPOTA. MCPARTLAND       and  CONSTANT  then
                                                                            then  informed
                                                                                  informed   SPoTA
                                                                                             SPOTA
           of the
           of  the situation   regarding CONSTANT's
                    situation regarding                  failure to
                                           CoNSTANT's failure      to move  the case
                                                                      move the   case out  of the
                                                                                       out of   the
                   the allegations
               and the
           GCB and
           GCB         allegations made against BURKE.
                                   made against BURKE.

               After SPOTA
              After         was briefed
                     SPOTA was              the allegations
                                         on the
                                briefed on       allegations made   against BURKE,
                                                              made against    BURKE, SPOTA
                                                                                      SPOTA
           provided marching
           provided            orders. SPOTA
                     marching orders.           wanted aa special
                                         SPOTA wanted              prosecutor to
                                                          special prosecutor    to be
                     to the
           assigned to
           assigned          case. In
                        the case.    In order  for aa special
                                        order for             prosecutor to
                                                      special prosecutor    to be
                                                                               be assigned,
                                                                                   assigned,
           the SCDAO
           the  SCDAO Appeals                  to make
                                       needed to
                               Bureau needed
                      Appeals Bureau                      motion to
                                                  make aa motion  to the   Court. CONSTANT
                                                                      the Court.    CONSTANT
           was unaware
           was              who contacted the
                        of who
                unaware of      contacted  the  Appeals
                                                Appeals  Bureau
                                                         Bureau  from
                                                                 from  the
                                                                       the  SCDAO.
                                                                            SCDAO.
FD-302a (Rev 05-08-10)
FD302a (Rev. 05{E-10)


          282A-NY-2894669
          282A-NY-2894669

Continuation
Condnuation of        of ((U)
               FD-302 of
             ofFD3O2           Interview of
                           U ) Interview of EMILY
                                            EMILY CONSTANT
                                                  CONSTANT                  03/28/201'1
                                                                         on 03/28/2017
                                                                        .On                ,Page
                                                                                           . Page
                                                                                                    4 of. 14
                                                                                                    4 of  14




              Between December
              Between               17,
                                   2012 and
                      December 17, 2012      Eebruary 2013,
                                         and February  2013, CONSTANT               did not
                                                                               have any
                                                             CONSTANT did not have  any
           conversations
           conversations regarding
                         regarding the    the
                                        LOEB
                                       LOEB  case
                                             case with       with
                                                        anyone,
                                                        anyone, to  include
                                                                    include   to
           BURKE. CONSTANT
           BURKE.  CONSTANT explained        that in
                            explained that in 2012
                                               2012 and       she (CONSTANT)
                                                         2013 she
                                                    and 2013       (CONSTANT) rarely had     rarely
                             with
           cornnunications with BURKE
           communications             because BURKE
                                BURKE because        was no
                                               BURKE was    longer working
                                                         no longer working out of the
                                                                                  the      out of
           SCDAO. CONSTANT
           SCDAO.  CONSTANT estimated  she (CONSTANT) only saw
                             estimated she  (CONSTANT)          only
                                                            saw BURKE on four (4) or
                                                                BURKE on          or     four (4)
           five (5) occasions each
           five (5) occasions             year.
                              each year. CONSTANT's             first     wj-th BURKE
                                                            conversatj-on with
                                          CoNSTANT's first conversation         BURKE
           about the allegations
           about the allegations made by LOEB's
                                 made by        attorney was
                                         LOEB's attorney          until   not
                                                         v/as not untj-1 June 2013.
                                                                         June  2013.


              CONSTANT explained
              CONSTANT             neither BURKE
                        explained neither          nor MCPARTLAND
                                            BURKE nor              told her
                                                       MCPARTLAND told   her (CONSTANT)
                                                                              (CONSTANT)
           that BURKE
           that        actually struck ],OEB. CONSTANT believed BURKE
                BURKE actually  struck  LOEB.    CONSTANT believed  BURKE  when
                                                                           when  he (BURKE)
                                                                                 he  (BURKE)
           stated that
           stated       he (BURKE)
                  that he   (BURKE) did not strike
                                    did not          LOEB. In
                                             strike LOEB.   In fact,
                                                               fact, CONSTANT    witnessed
                                                                       CONSTANT witnessed
                 cry over
           BURKE cry
           BURKE     over the
                          the situation    at least
                                        on at
                              situation on    Ieast two  (2) occasions.
                                                    two (2)  occasions.

           SPECIAI PROSECUTOR
           SPECIAL PROSECUTOR


                                    as to
                             unsure as
                        was unsure
              CONSTANT was
              CONSTANT                     whether the
                                       to whether   the SCPD  opened an
                                                         SCPD opened      Internal Affairs
                                                                      an Internal   Af faj-rs
                   (fAB) case
           Bureau (IAB)
           Bureau                    the allegations
                               after the
                         case after       allegations against
                                                        against BURKE  rrere made.
                                                                BURKE were   made' CONSTANT
           sEated the SCDAo also had the ability
           stated the  SCDAO  also had the  ability  to
                                                     to  oPen
                                                         open investigations
                                                              investigations    of police
                                                                               of  pol.ice
                     j-f the
           offi-cers if
           officers      the conduct   alleged was
                             conduct alleged         criminal in
                                                was criminal    in nature.
                                                                   nature. CONSTANT
           explained the
           explained  the  SCDAo
                           SCDAO  had
                                  had  an
                                       an  investigator
                                           investigator   that
                                                          that  acted
                                                               acted  as the
                                                                      as the liaison
                                                                              liaj-son between
                                                                                        between
           the SCPD
           the       IAB and
                SCPD IAB      the SCDAO.
                          and the  SCDAO. The     investigator assigned
                                             The investigator              to this
                                                                 asslgned to         position
                                                                              this position
           was EDWARD
           was  EDWARD HEILIG   (HEII,IG) . Assuming
                        HEILIG (HEILIG).     Assuming anan allegation  against aa police
                                                           allegation against       Police
           officer was
           officer was clearly          in nature
                               criminal in
                       clearly criminal    nature then
                                                  then the
                                                       the case       be sent
                                                                would be
                                                           case would    sent to
                                                                              to the
                                                                                 the
           GCB.
           GCB .


               After the allegations of r,oEB came
               After the allegations of LOEB             to light,
                                              came to light, SPOTA         directed the
                                                               sPoTA directed the SCDAO
                                                                                    ScDAo
           to obtain a special prosecutor.
           to obtain a special prosecutor. The             prosecutor selected
                                                        special
                                              The special prosecutor   selected was
                                                                                  was from
                                                                                       from
           the           District Attorney's office
                Queens District
           the Queens           Attorney's  Office  (QDAO)
                                                   (QDAO).      .
                                                              The
                                                              The       special
                                                                  special prosecutor
                                                                          prosecutor
                      to
           assj-gned to conduct
           assigned                 the
                                    prosecution was
                        conduct the prosecution  was QDAO  ADA PETER
                                                      QDAO ADA  PETER CRUSCO
                                                                      CRUSCO
            (CRUSCO).
           (CRUSCO). CONSTANT srated suffol-k
                       CONSTANT stated Suffolk  county
                                                County  Judge
                                                        Judge  JAMES
                                                               JAMES HUDSON
                                                                     HUDSON   (HUDSON)
                                                                             (HUDSON)
                      the QDAO
           assigned the
           assigned              to act
                           QDAo to   act as  the special
                                          as the           prosecutor. HUDSON
                                                  special prosecutor.             assigned the
                                                                          HUDSoN assigned    the
           QDAO after the SCDAO
           QDAO  after  the   SCDAO  made
                                     made  a
                                           a motion
                                             motion  to
                                                     to  the
                                                         the  CourL
                                                              Court  requesting
                                                                     requesting a
                                                                                a  special-
                                                                                   special
           prosecutor. Before
           prosecutor.              the motion
                           Before the   motion was   made, SPOTA
                                                 was made,          contacted JACK
                                                             SPOTA contacted  JACK RYAN    (RYAN),
                                                                                    RYAN (RYAN),
           the Queens
           the  Queens District     Attorney. CONSTANT
                         District Attorney.                was unaware
                                                 CONSTANT was            of any
                                                                unaware of      special
                                                                            any special
           requests by
           requests   by SPOTA   to have
                          SPOTA to   have CRUSCO   assigned as
                                           CRUSCO assigned        the special
                                                              as the  special
           prosecutor. CONSTANT
           prosecutor.                never communicated
                           CONSTANT never                    with representatives
                                             communj-cated with                     of the
                                                                   representatives of  the QDAO
                                                                                             QDAO
           regarding   the LOEB
           regarding the          case.
                            l,oEB case.

                The motion
                The         for
                    moti-on for aa special prosecutor was
                                   special prosecutor was prepared by the SCDAO
                                                          prepared by              the
                                                                                 Appeals
                                                                           SCDAO Appeals
           Bureau. In
           Bureau.        2012,
                      In 2012,   the
                                the  Chief
                                     Chief of  of the
                                              the SCDAO
                                                  SCDAO Appeals
                                                        Appeals Bureau
                                                                Bureau was
                                                                       was  MIKE
                                                                            MIKE MILLER
            (MIILER ) .
           (MILLER).

                 the best
              To the
              To           of CONSTANT's
                      best of                          the special
                                          knowledge, the
                               CoNSTANTTs knowledge,                 prosecutor was
                                                           spec.ia.I prosecutor  was asked
                                                                                      asked
           to investigate
           to                   criminal case against LoEB. Sti1l,
                           the criminal
              investigate the            case against   LOEB.  Still,   CoNSTANT
                                                                        CONSTANT  was
                   of the
           unaware of
           unaware                     outlined in
                           directives outlined
                       the directives             in HUDSON's order for
                                                     HUDSON's order   for aa special
                                                                             special
           prosecutor. coNsTANT was unable
           prosecutor.   CONSTANT  was unable  to
                                              to   recalf
                                                   recall any
                                                          any discussions
                                                              discussions    regarding the
                                                                             regarding  the
FD-302a (Rev 05-08-10)
FDlo2a (Rev.


          2A2A-NY-2494669
          282A-NY-2894669

Continuation ofrt}lo2
continuation of        of (U) Interview
                FD-30/ of ( U )         of
                              Interview of   EMILY CONSTANT
                                             EMILY CONSTANT         ,On 03/28/20),'7
                                                                     o. 03/28/2017     , page
                                                                                       .
                                                                                             5 of  14
                                                                                         page 5 of 14



                 investigating the
           oDAO investigating
           QDAO                 the allegations
                                     allegations made  by LOEB
                                                  made by       against BURKE.
                                                          LOEB against  BURKE. CONSTANT
           asslrmed the allegatlons against BURKE v.rere being investlgated by
           assumed  the  allegations  against  BURKE were being  investigated  by the
                                                                                  Che SCPD
                                                                                      SCPD
           IAB .
           IAB.

              CONSTANT denied
              CONSTANT               the SCDAO
                               that the
                        denied that            j-ntended to
                                         SCDAO intended  to avoid
                                                             avoid an  investigation of
                                                                    an investigation  of
                   lnstead, the
           BURKE. Instead,
           BURKE.            the SODA()        to avoid
                                        wanted to
                                 SCDAO wanted      avoid any
                                                         any involvement   in the
                                                              involvement in   the case
                                                                                   case
           against LOEB
           against      or the
                   LOEB or the allegations
                               allegatj"ons made by LOEB
                                            made by      against BURKE.
                                                    LOEB against BURKE.

                        learned that on
              CONSTANT learned
              CONSTANT                  that
                                     on the day   of
                                                  the
                                             day of LOEB's
                                                     LOEBr  s arrestMCPARTLAND, WILLIAM
                                                             arrest MCPARTLAND,
                    (MADIGAN)
           MADTGAN(MADIGAN),
           MADIGAN           , and BURKE
                               and BURKE were   driving  into
                                          were driving into New
                                                              New York  clty for
                                                                  York City for aa
                     party.
           Christmas party. BURKE
           Christmas                turned around
                              BURKE turned  around and
                                                    and returned   to Suffolk
                                                        returned to Suffolk County     after
                                                                              County after
           learning of          ar.rest.
                        LoEB's arrest. BURKE
           learning of LOEB's                  l-ater maintained
                                         BURKE later               that he
                                                      ma.intained that he (BURKE)
                                                                           (BURKE)
                    to Suffolk
           returned to
           returned     suffolk County   in order
                                 County in  order to  retrieve his
                                                  to retrieve   his (BURKE's)  stolen items
                                                                     (BURKE's) stolen  items
                         to the
               traveled to
           and traveled
           and              the 4th
                                 4th Precinct  to thank
                                     Precinct to         the SCPD
                                                  thank the        officers that
                                                              SCPD officers  Lhat made   the
                                                                                  made the
           arrest.
           arrest.


                 2013
           JT'NE 2013
           JUNE

                  the morning
               On the
              On               of June
                      morning of         25, 2013,
                                   June 25,  2013, CONSTANT  was working
                                                    CONSTANT was           inside of
                                                                  working inside    of her
                                                                                       her
                         offlce at
            (CONSTANT's) office
           (CONSTANT's)           at the
                                     the SCDAO.
                                          SCDAO. CONSTANT        interrupted from
                                                            was interrupted
                                                   CONSTANT was                from her
                                                                                     her
           (CONSTANT's)  work by SPOTA. SPOTA
            (CONSTANT's) work  by  SPOTA.   SPOTA  told
                                                   told CONSTANT
                                                        CONSTANT  to
                                                                  to  meet
                                                                      meet him
                                                                           him   (SPoTA)
                                                                                (SPOTA)  at
                                                                                         at
                (SPOTA's) residence
           his (SPOTA's)
           his                       for aa meeting.
                          resldence for     meeting. At
                                                      At the
                                                         the time,
                                                             time, CONSTANT        the
                                                                            deemed the
                                                                   CONSTANT deemed
           request "unusual."
           request "unusual."   Nevertheless,
                                Nevertheless,  CONSTANT
                                               CONSTANT complied
                                                        complied with
                                                                 with SPoTA's
                                                                      SPOTA's request
                                                                              request
                     to his
               drove to
           and drove
           and                (SPOTA's) residence.
                         his (SPOTA's)  residence.

              CONSTANT, SPOTA,
              CONSTANT,         and MCPARTLAND
                         SPOTA, and MCPARTLAND were      aI1 in                at
                                                                           the meeting
                                                            attendance at the
                                                were all in attendance         meeting
           in          residence.
              SPOTA's residence. Within
           in SPOTA's                        a short
                                    Within a short amount       of time,
                                                                    BURKE also
                                                   amount of time, BURKE  also
           arrived.             stated it was possible
                      CONSTANT stated it was
           arrived. CONSTANT                                that
                                              possible that MADIGAN      also
                                                                     was also
                                                            MADIGAN was
           there. CONSTANT
           there.             stated JAMES
                    CONSTANT stated                   (HICKEY) was
                                             HICKEY (HICKEY)
                                      JAMES HICKEY               was not  present at
                                                                      not present  at the
                                                                                      the
           meeting. Also,
           meeting.             representatives from
                            no representatives
                      A1so, no                           the SCPD
                                                   from the          pollce unions
                                                              SCPD police    unions were
                    at the
           present at
           present         meeting. CONSTANT
                       the meeting.               stated the
                                       CONSTANT stated     the group   sat around
                                                                group sat  around SPOTA's
                                                                                   SPoTA's
           kitchen table.
           kitchen          After BURKE
                    table. After           arrived, he
                                    BURKE arrived,    he (BURKE)   explained the
                                                          (BURKE) explained    the
           situation. BURKE told the
           situation.   BURKE  told  the group
                                         group   that
                                                 that  the
                                                       the  EBI
                                                            FBI  had
                                                                 had  served
                                                                      served  subpoenas
                                                                              subpoenas  on
                                                                                         on
                       the SCPD
                    of the
           members of
           members         SCPD in   relatj-on to
                                 in relation    to the
                                                   the allegations
                                                        allegations made     against him
                                                                       made against  him
           (BURKE)  by LOEB.
            (BURKE) by TOEB.

                           extremely distraught
                       was extremely
               BURKE was
               BURKE                  distraught asas he
                                                       he (BURKE)
                                                             (BURKE) explained    the situation
                                                                      exp.Lained the  situation to
                                                                                                 to
                group. CONSTANT
           the group.
           the                      stated BURKE
                          CONSTANT stated          was in
                                            BURKE was     in tears.
                                                              tears' BURKE
                                                                        BURKE continuously   stated
                                                                              continuously stated
                 he (BURKE)
           that he
           that               did not
                      (BURKE) did  not know       the "feds"
                                             why the
                                        know why                 were doing
                                                       "feds" were            this. BURKE
                                                                        dolng this.   BURKE
           surmised the
           surmised        Eederal Investigation
                       the Federal  Investigation waswas inin retaliation    for BURKE's
                                                               retaliation for             decision
                                                                                  BURKE's decision
           to pull several SCPD
           to  pull  several  SCPD  police
                                    police  officers
                                            officers    from
                                                       from    a
                                                               a Federal
                                                                 Federal   Task
                                                                           Task  Eorce.
                                                                                Force.    BURKE
                                                                                          BURKE
           repeatedly proclaimed
           repeatedly                his (BURKE's)
                         proclaimed his   (BURKE's) innocence       during the
                                                      innocence during      the
           meeting.
           meeting.           Einally, BURKE
                              Finally, BURKE apologized to the
                                             apologized to the group.
                                                               group.
FD-302a (Rel 05-08-10)
FD302a (Rev.



          282A-NY-2894669
          282A—NY-2894669

Continuation
Continuarion of
                          (U) Interview
                       of (U)
                FD-30, of
             ofFD302          Interview of
                                        of EMILY
                                           EMILY CONSTANT
                                                 CONSTANT           .On 03/28/2011 , Page
                                                                     on 03/28/2017           of 14
                                                                                     page 66 of 14




                          the meeting
               Throughout the
              Throughout      meeting BURKE            talking to
                                                            people on
                                             was talking to people
                                      BURKE was                               his
                                                                   on his (BURKE's)
                                                                           (BURKE's)
           cellular telephone.   CONSTANT stated
           cellular telephone. CONSTANT                 that this
                                           staLed that this was        not   as BURKE
                                                                    unusual as
                                                            was not unusual     BURKE
           was constantly
           was              his
                constantly on      (BURKE's) cellular telephone.
                           on his (BURKE's)        cellular
                                                      telephone.

                           asked about
                       was asked
              CONSTANT was
              CONSTANT                    the            of the
                                           content of the discussions
                                 about the content                             that
                                                          discussions that occurred
                                                                           occurred
           during  this meeting.
           during this meeting. CONSTANT      stated
                                                 BURKE made
                                 CoNSTANT stated BURKE             the
                                                       made the statements discussed
                                                                statements discussed
           above. The
           above.       others merely
                    The others          offered support
                                merely offered    support and  condolences. CONSTANT
                                                           and condolences.                did
                                                                                CONSTANT did
           not believe
           not          the group discussed who, specifically, was served
               believe the  group  discussed   who,  specifically,   was  served  with
                                                                                  with
           subpoenas. CONSTANT
           subpoenas.             did not
                        CONSTANT did   not recall
                                           recall anyone
                                                    anyone mentioning    the names
                                                            mentioning the   names MIKE
           MALONE, ANTHONY I,ETO, and
           MALONE,  ANTHONY LETO,  and  MIKE
                                        MIKE  MCDOWELL.
                                              MCDOWELL.    Moreover,
                                                           Moreover,  the
                                                                      the  group
                                                                           group  did not
                                                                                  did  not
           discuss any
           discuss      proactive efforts
                    any proactive  efforts toto assist
                                                assist BURKE.
                                                         BURKE. CONSTANT   stated the
                                                                 CONSTANT stated    the group
                                                                                        group
           did not discuss or speculate
           did not  discuss or  speculate  as
                                           as  to
                                               to  who
                                                   who might
                                                       might  be
                                                              be  cooperating
                                                                  cooperating   with
                                                                                with  Federal
                                                                                      Federal
           Authorities.    Further, the
           Authoritles. Further,    the group
                                         group did   not discuss
                                                dj-d not  discuss debriefing    the SCPD
                                                                   debrieflng the    SCPD
           police officers
           police  offlcers that
                            that had
                                  had been
                                       been served         potentially, interviewed
                                                     and, potentially,
                                             served and,                  intervlewed byby
                    Authorities.
           Eederal Authorities.
           Federal

                  group believed
              The group
              The                 the federal
                         believed the          investigation was
                                       federal investigation   was driven  by BURKE's
                                                                   driven by
           enemies. CONSTANT
           enemies.            stated BURKE's
                      CONSTANT stated          enemies included ROBERT
                                       BURKE's enemies  included  ROBERT  TROTTA
                                                                          TROTTA  (TROTTA) .
                                                                                 (TROTTA),
           JOHN OLIVA
           JOHN        (OLIVA), WILLIE
                OLIVA (OLIVA),  WI],LIE MALDONADO  (MALDONADO) , JERRY
                                        MAIDONADO (MALDONADO),         MCCARIHY
                                                                 JERRY MCCARTHY
                                       Further the
                              others. Further
                         and others.
            (MCCARTHY) , and
           (MCCARTHY),                              group believed
                                                the group  be.l-ieved the  investlgation was
                                                                      the investigation
                product of
           the product
           the           of aa longstanding  feud between
                               longstanding feud           the EDNY
                                                  between the    EDNY USAO
                                                                      USAO and  the
                                                                            and the
           SCPD. CONSTANT and MCPARTLAND thought
           SCPD.   CONSTANT   and MCPARTLAND  thought that
                                                      that  there
                                                            there   was
                                                                    was a
                                                                        a  strong
                                                                          strong
           relationship between
           relationship            the SCDAO
                          between the             the EDNY
                                              and the
                                       SCDAo and            UsAo. Nonetheless,
                                                      EDNY USAO.                    the SCPD
                                                                     Nonetheless, the   SCPD
           believed the
           believed  the EDNY
                         EDNY USAO poached cases
                              usAO poached       from the
                                           cases from the SCPD.
                                                          scPD. CONSTANT stated BURKE
                                                                CoNSTANT stated BURKE
           made    compelling case
           made aa compelling      in this
                              case in      regard.
                                      this regard.
               CONSTANT stated
               CONSTANT         the meeting
                         stated the          Iasted aa few
                                     meeting lasted        hours.
                                                       few hours.                believed she
                                                                        CoNSTANT believed
                                                                        CONSTANT          she
                            the first
                        was the
            (CONSTANT) was
           (CONSTANT)                 to leave
                                first to  leave the
                                                the meeting.
                                                    meeting.

                        stated SPOTA's home
               CONSTANT stated SPOTA's
               CONSTANT                                for the  meetinq because
                                                 used for the meeting
                                             was used
                                        home was                                  it
                                                                         because it was
                                                                                     was aa
           convenient  location
           convenient location based
                                based upon  the fact that   BURKE was coming from the
                                       upon the fact that BURKE   was  coming  from the
                    part of Suffolk County.
           Eastern part of Suffolk County. CONSTANT
           Eastern                                       explained BURKE
                                              CONSTANT explained           had been
                                                                   BURKE had   been on  his
                                                                                    on his
            (BURKE's) way
           (BURKE's)      to Orient Point where
                      way to Orient Point         he
                                           where he   (BURKE)
                                                     (BURKE)  intended
                                                              intended to
                                                                        to  go
                                                                            go
           fishing.         later turned around
                      BURKE later turned
           fishing. BURKE                        and began
                                          around and         driving in the direction
                                                       began driving in the direction of of
                         after learning
                    home after
           SPOTA's home
           SPOTA's                       that subpoenas
                                learning that            had been
                                               subpoenas had       served. CONSTANT
                                                              been served.
           assumed BURKE
           assumed        and SPOTA
                    BURKE and        conversed over
                               SPOTA conversed       the telephone
                                                over the            prior to
                                                         telephone prior   to the
                                                                              the meeting.
                                                                                    meeting.

                                   she (CONSTANT)
                        explained she
               CONSTANT explained
               CONSTANT                             had been
                                        (CONSTANT) had       to SPOTA's
                                                        been to            residence on
                                                                  SPOTA's residence    on
           other occasions
           other             for both
                  occasions for        soci-al and
                                 both social       professlonal matters. CoNSTANT stated
                                               and professional   matters.    CONSTANT  stated
           that in
           that  in December       she (CONSTANT)
                              2015 she
                    December 2015       (coNsTANT ) met with SPOTA
                                                    met with sPoTA andand JANET
                                                                          JANET ALBERTSON
                                                                                 AI,BERTSoN
                        at SPOTA's
            (ALBERTSON) at
           (ALBERTSON)                    to discuss
                                    home to
                           SPOTA's home      discuss an
                                                      an issue  j-n aa rape/homicide
                                                         issue in      rape,/homicide
           case. CONSTANT
           case.             was unable
                   CoNSTANT was          to provide
                                 unable to           other examples
                                            provi-de other examples of of occasions
                                                                          occasions where
                                                                                      where
                related meetings
           work related
           work                        held at
                                 lrere held
                        meetings were       at SPOTA's residence as
                                               SPOTA's residence as opposed to the
                                                                    opposed to the
           scDAo.
           SCDAO.
FD-302a (R.v 05-08-10)
FDlo2a (Rev. 0548-10)


          282A-NY-2894669
          282A-NY-2894669

Continuation
continu4ion of
             ofFD3o2  of (u) Interview
                             Interview
               FD-302 of ( U )             of EMILY
                                           of EI4ILY CONSTANT
                                                     CONSTANT            on O3/28/2Ol1
                                                                         O^ 03/28/2017   ,Page
                                                                                         , Fagc
                                                                                                7 of 14
                                                                                                7 of 14




              After the                 served, a number
                                   were served,
                         subpoenas were
              After the subpoenas                            a
                                                   number of the SCPD of the      police officers
                                                                 SCPD police officers
           that received subpoenas
           that received  subpoenas contacted              lawyers.
                                    contacted lawyers. CONSTANT   was not aware
                                                         CONSTANT was             not
                                                                          aware of any
                                                                                   any       of
           coordinated attempt
           coordinated attempt to               get certain
                                to get certain lawyers              for certain
                                                                    people.
                                                Iawyers for certain people.

           ocroBER 2013
           OCTOBER 2013

                         was asked
                CONSTANT was
                CONSTANT     asked about the           that
                                             hearings that occurred
                                   about the hearings      occurred during
                                                                    durj-ng LOEB's
                                                                            LOEB's
           prosecution           in late
           prosecution in late October   2013. CONSTANT
                               October 2013.                  no knowledge
                                                          had no
                                                CONSTANT had                of anyone
                                                                  knowledge of anyone
                 the SCDAO
           from the
           from      SCDAO contacting  the special
                           contacting the           prosecutor, CRUSCO,
                                           special prosecutor,           regardi-ng the
                                                                 CRUSCO, regarding  the
                 case. In
           LOEB case.
           LOEB            fact, SPOTA
                        In fact,        specifically told
                                 SPOTA specifically   told CONSTANT  and MCPARTLAND
                                                           CONSTANT and              that
                                                                         MCPARTLAND that
           they (CONSTANT and
           they  (coNsTANT and MCPARTLAND)  were not to communicate with the QDAO after
                               MCPARTLAND) were   not to communicate  with the QDAO  after
           the special
           the          prosecutor was
                special prosecutor      assigned.
                                   was assigned.

                            no knowledge
                       had no
              CoNSTANT had
              CONSTANT                               of
                                            discussions about
                               knowledge of discussions  about what
                                                               what witnesses
                                                                     wj-tnesses to call    to call
           in the       hearings.
                  LoEB hearings. CONSTANT
           in the LOEB                          no knowledge
                                            had no
                                   CoNSTANT had                          of
                                                                 discussions where
                                                   knowledge of discussions    where the
                                                                                     the
           possibil-ity of      testifying  during the hearings
                           BURKE testifying during
           possibility of BURKE                                 the
                                                        hearings was
                                                                 was discussed.
                                                                      discussed.

                        was unaware
              CoNSTANT was
              CONSTANT               of MCPARTLAND
                            unaware of             ass.isting BURKE
                                        MCPARTLAND assisting          with his
                                                               BURKE with  his (BURKE's)
                                                                                (BURKE's)
           legal defense, In
           legal defense.   In fact,
                               fact, CONSTANT  would have
                                      CoNSTANT would            to approve
                                                           had to
                                                      have had                   outside
                                                                            any outside
                                                                   approve any
           legal work
           legal work completed  by attorneys
                       completed by            within the
                                     attorneys within  the SCDAO,  i-ncluding MCPARTLAND.
                                                           ScDAo, including    MCPARTLAND.

              CoNSTANT was
              CONSTANT               unfamiliar with     within the
                                            anyone within the SCDAO
                        was unfamiliar with anyone              SCDAO possessing   or
                                                                       possessj-ng or
           viewing                      interview reports
                        FD-302 interview reports regarding
                    FBI FD-302
           viewing FBI                           regarding  the     the
                                                                 LOEB
                                                                 LOEB  case.  case,
                                                                              CONSTANT
           stated
           stated there  were, however,
                   there were, however, FD-302s turned over
                                        FD-302s turned                to the
                                                       over to the QDAO    sometime
                                                                      QDAO sometime
                   the hearings
           before the
           before       hearings inin late
                                       late October   2013. CONSTANT
                                             October 2013.                discovered, from
                                                               CoNSTANT discovered,     from
           either BURKE
           either         or MCPARTLAND,
                   BURKE or                  that the
                              MCPARTLAND, that     the FBI
                                                       FBI FD-302s          turned over
                                                                       were turned
                                                            FD-302s were            over toto the
                                                                                               the
           QDAO. CONSTANT and the others
           QDAO.   CONSTANT   and  the  others  bel-ieved
                                                believed   the
                                                           the  FederaL
                                                                Federal   Government's
                                                                          Government's    actions
                                                                                         actions
           in turning
           in  turning over   the FBI
                        over the   FBI FD-302s   to the
                                        FD-302s to   the QDAO
                                                         QDAo was       positive sign
                                                                tras aa positive        for
                                                                                  sign for
           BURKE. In other words, they
           BURKE.   In  other  words,   they  believed
                                              believed  the
                                                        the  ED-302s
                                                             FD-302s    would
                                                                        would not
                                                                              not  have
                                                                                   have  been
           turned        in the
                   over in
           t.urned over     the LOEB    state prosecution
                                  LOEB state   prosecution ifif the
                                                                  the Federal
                                                                       Eederal Government
                                                                               Government
           intended to
           intended  to  prosecute
                         prosecute   BURKE.
                                     BURKE.

              CONSTANT was
              CONSTANT               famifiar with
                                           an EEOC
                        was familiar with an  EEOC filing by filing
                                                           by MCCARTHY          that
                                                                            referenced
                                                              MCCARTHY that referenced
           the      FD-302s. MCCARTHY's
               FBI FD-302s.
           the FBI                                filing
                                                 alleged members
                              MCCARTHY's filing alleged                    of the
                                                                         scPD were
                                                          members of the SCPD were
           prov.ided FD-302s
           provided                        the
                             from the Federal
                     ED-302s from                        fnvestigation of
                                      Federal Investigation of BURKE.
                                                                 BURKE.  CONSTANT
           learned        that
           Iearned that RUSTY
                         RUSTY MCCORMICK
                               MCCORMICK (MCCORMICK)                the individual at the
                                                                                  center
                                                      was the individual at the center
                                          (MCCORMICK) was
           of these rumors
           of these            al,Iegations.
                           and allegations.
                    rumors and

                        was aware
              CONSTANT was
              CONSTANT              of the fact that
                            aware of the fact that MCCORMICK  had been
                                                    MCCORMICK had  been subpoenaed  by
                                                                        subpoenaed by
           Federal
           Federal        Authorities
                   Authorities  during
                                during   the
                                        the Eederal
                                            Federal  Investigation.
                                                    Investigation.   CONSTANT
                                                                     CONSTANT and
                                                                              and
                      never discussed
           MCCORMICK never
           MCCORMICK        discussed anything   related to the         Investigation,
                                                               Federal Investigation,
                                       anything related to the Federal
           to include the  EBI FD-302s
           to include the FBI                      above.
                                        mentioned above. CONSTANT
                               FD-302s mentioned                    saw MCCORMICK
                                                          CoNSTANT saw                at
                                                                                       the
                                                                        MCCORMICK at the
           courthouse          the
                       during the hearings
           courthouse during                 in
                                  hearings in l-ate October
                                               late October    2013.
                                                            2013.   MCCORMICK
                                                                    MCCORMICK went
                                                                              went  to
                                                                                    to
           aII of
           all  of the hearings, CONSTANT
                   the hearings.    CONSTANT exchanged                 with MCCORMICK
                                                        p.l-easantries with
                                             exchanged pleasantries          MCCORMICK when
           they saw each other in the courthouse.
           they  saw each other  in  the courthouse.   Stil-I.
                                                       Still,  CONSTANT
                                                               CONSTANT  and
                                                                         and  MCCORMICK  did
                                                                              MCCORMICK did
           not discuss
           not  discuss anything  of substance
                        anythj,ng of            related to
                                      substance related      the hearings.
                                                         to the  hearings.
FD-302a (Rer 05-08-10)
FD.lo2a (Rev. 05-0E-10)



           282A-NY-2894669
           282A-NY-2894669

Continuation
cominuation of        of (u) Interview
               FD-302 of (U)
             ofFD3o2         Interview       of EMILY
                                             of EMILY CONSTANT
                                                      CONSTANT                On 03/28/201'7
                                                                              on 03/28/2017      page
                                                                                               . Page      of 14
                                                                                                        88 of 14




                    2013
           DECEMBER 2013
           DECEMBER

               In
              In December  2013, CONSTANT
                 December 2013,   CoNSTANT learned   the
                                           learned the Federal                 j-nto LOEB'
                                                                    Investigation
                                                       Eederal Investigation into    LoEB'
            s allegations against BURKE
           s allegations against               ended.
                                         had ended. MADIGAN
                                   BURKE had                     told
                                                     MADTGAN told CONSTANT   and SPOTA
                                                                   CONSTANT and   SPoTA
            that he
           that he (MADIGAN)  had spoken
                    (MADIGAN) had          with
                                   spoken with FBI               Director
                                                   Assi-stant Director APRIL
                                               FBI Assistant           APRIL BROOKS
                                                                              BROOKS
            (BROOKS). During
           (BROOKS).           the conversation,
                        During the  conversation, BROOKS   j-nformed           that the
                                                                      MADIGAN that
                                                   BROOKS informed MADIGAN           the FBI
                                                                                          FBI
           cl-osed 1t's investigation.
           closed  it's  investigation.   BURKE's
                                          BURKE's  attorney,
                                                   attorney,   JOSEPH
                                                               JOSEPH  CONWAY
                                                                       CONWAY   (CONWAY)
                                                                               (CONWAY), , then
                                                                                            then
           called EDNY
           called        AUSA TARYN
                   EDNY AUSA                (MERKL). MERKL
                                     MERKL (MERKL).
                              TARYN MERKL             MERKI confirmed    the information
                                                              confirmed the   information
           provided by
           provided  by BROOKS.
                         BRooKs. CONSTANT    stated she
                                   CoNSTANT stated  she (CONSTANT)    did not
                                                         (CoNSTANT) did   not have
                           wlth CONWAY
           conversations with
           conversations         coNwAY regarding  the Federal
                                        regarding the            Investigation at
                                                        Federal Investigation     at any
                                                                                     any time
                                                                                          time
           to include
           to           in 2013.
               include in  2013.

                    also informed CONSTANT,
              BURKE also informed
              BURKE                                   and MCPARTLAND
                                               sPoTA, and
                                    CONSTANT, SPOTA,                      the Federal
                                                          MCPARTLAND that the Federal  that
           Investigation into         alfegations   against BURKE
                               LoEB's allegations against
           Investigation into LOEB's                              had ended.
                                                            BURKE had ended. CONSTANT
           stated alI parties
           stated all parties at the   meetinq (CONSTANT,
                               at. the meeting             sPoTA, MCPARTLAND,
                                                (CONSTANT, SPOTA,             and BURKE)
                                                                  McPARTLAND, and BURKE )
           were happy
           were happy about the news.
                      about the news.

              During most,
              During                 if not all, of
                                          2014, CONSTANT
                     most, if not all, of 2014, CoNSTANT did not hear       did not
                                                                      anything about
                                                                 hear anything about
            a                  Investigation into
             Federal Investigation into BURKE.
           a Federal                    BURKE.


           2 015
           2015

                 In the lateSprj-ng or early Summer
               In the late Spring                       of
                                                  or early
                                                         2075, CONSTANT
                                              Sunmer of 2015,  CoNSTANT heard       that
                                                                                      the
                                                                         heard that the
           Federal  Government had reopened
           Federal Government    had reopened   the
                                               the  BURKE
                                                   BURKE    investigation.
                                                          investigation.   CONSTANT
                                                                           CONSTANT   heard
                                                                                      heard
           these rumors
           these  rumors from  either
                         from either BURKE     orMCPARTIAND. They
                                        BURKE or MCPARTLAND.           told her
                                                               They told her (CONSTANT)
                                                                               (CONSTANT)
           and SPOTA
           and  SPOTA that
                      that  ED
                           ED  JENKS
                               JENKS   (JENKS),
                                      (JENKS),   the
                                                the    attorney
                                                     attorney forfor
                                                                  KEN
                                                                  KEN BOMBACE
                                                                      BOMBACE    (BOMBACE),
                                                                                (BOMBACE),
           had been
           had  been approached  by an
                     approached by   an EDNY  AUSA from
                                        EDNY AUSA          the Central
                                                     from the            Islj-p office
                                                               Central Islip    office
           regarding the
           regarding  the  possibility
                          possibility   of
                                        of  BOMBACE
                                           BOMBACE     cooperating.
                                                      cooperating.    BURKE
                                                                      BURKE   asked
                                                                              asked  CONSTANT,
                                                                                     CONSTANT,
                        and SPOTA
           MCPARTLAND, and
           MCPARTLAND,       SPOTA whether   it. was
                                   rrhether it        possible the
                                                 was possible    the EDNY  USAO in CentraL
                                                                     EDNY USAO   in  Central
           rsli-p could
           Islip  could have
                        have  reopened
                              reopened  the
                                        the  investigation
                                             investigation    of
                                                              of  BURKE.
                                                                  BURKE.


                               she (CONSTANT)
                                 stated
               CONSTANT stated she
               CONSTANT                        then had
                                    (CONSTANT) then  had a conversation a  with
                                                           conversation with MCPARTLAND
                                                                              MCPARTLAND
           and  SPOTA. CONSTANT,
           and SPOTA.                          and SPOTA
                                   MCPARTLAND, and
                        CONSTANT, MCPARTLAND,       SPOTA thought   that it
                                                          thought that it was    unlikely
                                                                          was unlikely
            the            in
                     USAO in Brooklyn
                EDNY USAO
           the EDNY                    would close an investigatj-on
                             BrookJ-yn would close  an investigation and
                                                                     and thethe
                                                                              EDNY USAO
                                                                             EDNY
            in Central IsIip
           in Central Islip would           the
                                    reopen the same
                             would reopen            investigation.  Ultimately,
                                               same investigation. Ultimately,
            CONSTANT, MCPARTLAND
            CONSTANT,             and SPOTA
                       MCPARTIAND and        discredited  the rumors
                                      SPOTA discredited the   rumors because   they
                                                                      because they
             (CONSTANT, MCPARTLAND,
            (CONSTANT,              and SPOTA)
                        MCPARTIAND, and                  the rumors
                                                Ehought the
                                        SPOTA) thought               did not
                                                             rumors did  not make
                                                                              make sense.
                                                                                    sense.

               A few
               A  few weeks          after
                      weeks after hearing               of the first
                                                           conversation between
                                   hearing of the first conversation     between EDNY
                                                                                  EDNY USAO
                                                                                       USAo
            prosecutors and
            prosecutors  and JENKS,
                              JENKS, CONSTANT
                                     CONSTANT learned    there was
                                               learned there          second       a
                                                               vJas a second conversation
                                                                              conversation
            betereen JENKS
            between  JENKS and  an EDNY
                            and an      AUSA. The
                                   EDNY AUSA.                              allegedly
                                                             conversatj-on allegedly
                                                     second conversation
                                                The second
            concerned       same sentiments as
            concerned the same the
                                 sentiments as  the  first     the first conversation. At the
                                                            conversation.           time,
                                                                             At the time,
                                     that
                      knew that BOMBACE
            CONSTANT knew
            CONSTANT                     was part of the SCPD
                                 BOMBACE was                 part of the
                                                            SCPD IntelligenceIntelligence
            Unit.
            Unit. Moreover, CONSTANT
                    Moreover,  CONSTANT was
                                        was  aware
                                             aware  that  BOMBACE
                                                          BOMBACE that
                                                                   was             at the 4th
                                                                                   Precinct
                                                                   was at the 4th Precinct
              the  day LOEB
            on the day
            on                  arrested'
                            was arrested.
                       LOEB was
        (Rev 05-08-10)
FD302a (Rev.
FD-302a


          282A-Nv-2894569
          282A-NY-2894669

Continuation
continuarion of        of ({u)
                FD-302 of
             olFD3o2            Intervi-ew
                            U ) Interview    of EMILY
                                             of EMILY CONSTANT
                                                      CONSTANT              ,On 03/28/2017 ,Pue
                                                                             on 03/28/2017 ,
                                                                                                     of
                                                                                             page 99 of   14
                                                                                                          14




                       never heard
              CONSTANT never
              CONSTANT       heard anyone   say that as
                                    anyone say               that
                                                          long as
                                                       as long as members
                                                                   menbers of the SCPD
                                                                                   SCPD of the
           fntelligence Unit keep
           Intelligence Unit keep their
                                   their  mouths
                                          mouths  shut then
                                                  shut  then BURKE
                                                             BURKE  was
                                                                    was  going
                                                                         going to be       to
           fine.           never heard
                  CONSTANT never
           fine. CONSTANT         heard anyone    that the
                                                 say that the "Feds"
                                         anyone say                     would not waste
                                                               "Eeds" would       waste   not
           resources on a accusations
           resources on a accusations made
                                      made by
                                           by a
                                              a junkie
                                                junkie thief.
                                                       thief.


               CONSTANT recalled
               CONSTANT                        in her
                                      meeting in
                          recalled aa meeting     her (CONSTANT's)   office at
                                                       (CONSTANT's) office   at the
                                                                                the SCDAO  in
                                                                                     SCDAo in
           the
           the  Iate
                late   Summer
                      Summer  or
                              or  early
                                  early  Fa11
                                         Fall of
                                              of 2015.
                                                 2015.   Present
                                                         Present  in
                                                                  in CoNSTANT'S
                                                                     CONSTANT's  office
                                                                                 office  were
                  and "most
           SPoTA and
           SPOTA              Iikely" MCPARTLAND.
                        "most likely"                 During the
                                        MCPARTLAND. During        meeting. SPOTA
                                                              the meeting,        called
                                                                            SPOTA called
                    from CONSTANT's
           CONWAY from
           CONWAY                     phone. SPOTA
                          CONSTANT's phone.           did not
                                               SPOTA did       put the
                                                          not put  the call
                                                                       call on
                                                                             on speaker
                                                                                speaker
           phone. SPOTA
           phone.        asked CONWAY
                   SPoTA asked         what conduct
                               CoNwAY what   conduct constituted            obstruction of
                                                                    Eederal Obstruction
                                                      constituted Federal                 of
           Justice. SPOTA
           Justice.         asked this
                      SPOTA asked       question in
                                  th.is question  in the
                                                      the context
                                                          context ofof the
                                                                       the Federal
                                                                           Federal
           Investigation  into BURKE.
           lnvestigation into  BURKE. After    getting off
                                        After getting   off of
                                                             of the  phone, SPOTA
                                                                the phone,         stated
                                                                            SPOTA stated
           that the
           that the Obstruction   of Justice
                     Obstructj-on of Justice statute
                                               staiute was   very broad
                                                         was very broad and
                                                                        and could  include
                                                                            could include
           almost     conduct.
                  any conduct.
           almost any             CoNSTANT
                                  CONSTANT   was
                                             was  unable
                                                  unable  to
                                                          to reca11
                                                             recall any
                                                                    any conversat.ion
                                                                        conversation
           regarding the
           regarding      Federal Civil
                      the Federal          Rights statute.
                                   Cj-vi,l Rights  statute.
                        was asked
               CoNSTANT was
               CONSTANT                  preclpitated
                                   what precipitated SPOTA's
                            asked what                           call to
                                                                      coNwAY. CONSTANT
                                                     SPOTA's call to CONWAY.    CoNSTANT
                not certain. but
           was not certain, but speculated
           was                                 that the call
                                  speculated that the call occurred
                                                            occurred because    the
                                                                     because the SCPD
                                                                                   SCPD
           un.ions were
           unions       getting            for
                                lawyers for those
                   were getting lawyers                         in the
                                                   involved in the BURKE
                                             those involved               case, the
                                                                    BURKE case,  the
           media was
           media      reporting
                  was reporting about   thecase, and
                                about the case,      speculation was
                                                 and speculation         rampant.
                                                                  was rampant. [Agent's
                                                                                  [Agent's
           Note: CONSTANT
           Note:           later provided
                  CONSTANT later             clarification to
                                  provided clarification     to this
                                                                this information.
                                                                     information. CONSTANT'
                                                                                   CONSTANT'
           s  attorney e-mailed
           s attorney  e-mailed this   information to
                                 thj-s information   to AUSA Gatz. This e-mail is attached
                                                        AUSA  Gatz. This e-mail is  attached
           to this
           to  this document in aa lA
                    document in        Envelope.l
                                   1A Envelope.]

                       never conducted
              CONSTANT never
              CONSTANT                 lega]             into the
                                             research into the Federal
                             conducted legal research                   Obstruction of
                                                                Federal Obstruction  of
           Justice statute or the         cj-vil
                                  Eederal Civil Rights
           Justice statute or the Federal                 statute.
                                                Rights statute. CONSTANT    was unaware
                                                                  CoNSTANT was  unaware
           of MCPARTLAND, SPOTA.
           of MCPARTLAND, SPOTA, or
                                 or MADTGAN conductj-ng
                                    MADIGAN conducting    legal
                                                        legal research
                                                              research into  these
                                                                             these       into
           matters during
           matters        the Federal
                   during the                j-gat j-on.
                              Federaf Investigation.
                                      Invest

               In2015. BURKE
              In 2015,        frequently  discussed rumors
                        BURKE frequently discussed                            Federal
                                                             concern.ing the Federal
                                                    rumors concerning                 the
            Investigation with CONSTANT, MCPARTLAND,
           Investigation with CONSTANT,               and SPOTA.
                                          MCPARTLAND, and            During these
                                                           SPoTA. During     these
           conversat.ions,
           conversations,  BURKE
                           BURKE informed
                                 informed  CONSTANT
                                           CONSTANT that  he        that he
                                                               (BURKE)
                                                              (BURKE)  went
                                                                       went  to LOEB's
                                                                                LOEB's    to
                      in order to retrieve his   (BURKE's)
           residence in order to retrieve his (BURKE's)
           residence                                       belongings.    belongings.
                                                                          1n
                                                                          In  particular,  particufar,
                         to retrieve toiletry  ltems because
                 wanted to retrieve toiletry items
           BURKE wanted
           BURKE                                     because BURKE    was scheduled
                                                                BURKE was scheduled toto
           travel  to Florida
           travel to  Elorida on,  or about,
                               on. or         the day
                                      about, the   day LOEB       arrested. BURKE
                                                             was arrested.
                                                        LOEB was                      also
                                                                              BURKE also
           told CONSTANT
           told           that he
                 CoNSTANT that          to the
                                   went to
                                he went          4th Precinct
                                            the 4th            to thank
                                                      Precinct to  thank the  police
                                                                          the police
           officers  that arrested
           officers that            LoEB. BURKE
                          arrested LOEB.           informed CONSTANT
                                            BURKE informed   CONSTANT that   he (BURKE)
                                                                        that he  (BURKE)
                   into the
           Iooked into
           looked           4th Precinct
                        the 4th            interrogation room
                                 Precinct interrogation    room to  get aa visual
                                                                 to get    visual of
                                                                                   of
           LOEB. CONSTANT
           LOEB.   CONSTANT interpreted
                            interpreted  th.is
                                         this  as
                                               as  thouqh
                                                   though  BURKE
                                                           BURKE  looked
                                                                  looked  throuqh
                                                                          through  a two-way
                                                                                   a  two-way
                   into the
           mirror into
           mirror           interrogation room.
                        the interrogation   room.

                        did not      about HICKEY's
                                hear about
              CONSTANT did not hear
              CONSTANT                               involvement in the Federal
                                            HICKEY's involvement          Federal in the
            Investigation uneit late september or
           Investigation until late September      early     or early
                                                          October
                                                          October 2015.   At      2015. At that
                                                                                   time,
                                                                              that time,
            two (2) lncidents occurred.
           two (2) incidents occurred. The                first incident
                                                              occurred after BURKE
                                         The first incident occurred           BURKE   after
            called      and informed
                  SPOTA and
           called SPOTA     informed  SPOTA
                                      SPOTA  that he     that he
                                                      (BURKE)
                                                     (BURKE)  received
                                                              received  a tel-ephone
                                                                          telephone    a
                                                                                      caf l-
                                                                                     call
FD-302a (Re\ 05-08-10)
FD.302a (Rev. 05-08- 10)



           282A-Ny-2894669
           282A-NY-2894669

Continuation
Corrrnuarion of FD-30, of
             ofFD3O2      (U) Interview
                       of (U) Interview of
                                        of EMILY
                                           EMILY   CONSTANT
                                                   CONSTANT                . On 03/28/2011
                                                                             on 03/28/2017    R,,
                                                                                             , Pase
                                                                                                      10 of 14
                                                                                                      10 of 14




            from HICKEY.
            from  HICKEY. HICKEY       not been
                                  had not
                           HICKEY had            to work
                                           been to       for aa substantial
                                                    work for                 period of
                                                                substanti"al period  of
            t.ime. HICKEY
            time.          allegedly told
                    HICKEY allegedly  told BURKE  that there
                                           BURKE that  there were  black SUVs
                                                              were black       flooding his
                                                                          SUVS flooding his
             (HICKEY' s) neighborhood
            (HICKEY's)   neighborhood and  individuals in
                                      and individuals   in black
                                                            black coats  interviewing all
                                                                  coats interviewing    all of
                                                                                            of
            his (HICKEY's)
            his              neighbors. BURKE
                  (HICKEY's) neighbors.          told SPOTA
                                          BURKE told         that HICKEY
                                                      SPOTA that               hysterical
                                                                          was hysterical
                                                                  HICKEY was
            during the
            during  the telephone  call. BURKE
                        telephone call.                   drove to
                                                a11e9ed1y drove
                                          BURKE allegedly       to HICKEY's neighborhood
                                                                   HICKEY's neighborhood
            to verify
            to verify HICKEY's  informatlon. When
                       HICKEY's information.   when BURKE drove down
                                                    BURKE drove               street he
                                                                     HICKEY's street
                                                                down HICKEY's
             (BURKE) did
            (BURKE)      not see
                     dld not see anyone    the block.
                                        on the
                                 anyone on     block.
                The second
                The           incident occurred
                     second incident     occurred the  following day.
                                                   the following  day. BURKE    told SPOTA
                                                                         BURKE told          that
                                                                                     SPOTA that
            he
            he   (BURKE)
                (BURKE)   got
                          got  a second
                               a second   call
                                          call from
                                               from  HICKEY.
                                                     HICKEY.   During
                                                               During  the
                                                                       the cal1,
                                                                           call,  HICKEY
                         told BURKE
            allegedly told
            allegedly                 that his
                               BURKE that        (HICKEY's) block
                                            his (HICKEY's)   block was
                                                                   was swarming   with uniformed
                                                                        swarming with  unj-formed
            police officers.
            police   officers.     BURKE again
                                   BURKE        went to
                                          again went     verify HICKEY's
                                                      to verify            information. When
                                                                 HICKEY's information.     when
            BURKE arrived
            BURKE            in the
                    arrived in       vicinity of
                                 the vicinity   of HICKEY's residence, he
                                                   HICKEYts residence, he (BURKE)   di-d not
                                                                            (BURKE) did  not
            see any
            see       police officers.
                 any police   officers.           then made
                                            BURKE then
                                           BURKE       made contact wlth HICKEY.
                                                            contact with  HICKEY. BURKE   told
                                                                                   BURKE told
                    that. HICKEY
            SPOTA that
            SPOTA         HICKEY was     mess. HICKEY
                                  was aa mess.          was apparently
                                                 HICKEY was            wide eyed
                                                            apparently wide   eyed and looked
                                                                                   and  looked
            terri-ble. BURKE
            terrible.                   with HICKEY's
                                 spoke with
                          BURKE spoke                  spouse and
                                              HICKEY's spouse     learned that
                                                              and learned  that HICKEY
                                                                                 HICKEY had
                                                                                         had
            been drinking
            been                        for aa substantial
                           excessively for
                 drinkinq excessively                         period of
                                                substantial period   of time.
                                                                        time. BURKE
                                                                               BURKE
            expressed          to SPOTA
                       concern to
            expressed concern            for HICKEY's
                                  SPOTA for              wellbeing. CONSTANT
                                              HICKEY's wellbeing.              learned that
                                                                      CoNSTANT learned lhat
                   was hospitalized l-ater
            HICKEY was
            HICKEY      hospitalized later   in
                                            in   the
                                                 the day
                                                     day  due
                                                          due  to
                                                               to a
                                                                  a medical
                                                                    medical condition.
                                                                            condition.


                            also told that        believed there was
                                           HICKEY believed
                                SPOTA that HICKEY
               BURKE also told SPOTA
               BURKE                                                      there     a tracking
                                                                                  devj-ce
                                                                  was a tracking device
            on his
            on his  (HICKEY's)
                   (HICKEY's) vehicle.
                               vehicle.  BURKE
                                         BURKE drove
                                               drove the vehicle    the vehicle
                                                                  away
                                                                  away from
                                                                       from  HICKEY's
                                                                             HICKEY's
            residence and
            residence     to the
                       and to the SCDAO.
                                  SCDAO. When
                                          When SPOTA learned that BURKE
                                               SPOTA learned                that
                                                                          drove HICKEY's
                                                                   BURKE drove  HICKEY's
            vehicle to the  scDAO, SPOTA
            vehicle to the SCDAO,        immediately told BURKE
                                   SPoTA immediately                told       to get the vehicle
                                                                                      out
                                                           BURKE to get the vehicle out
            of the
            of the SCDAO parking lot.
                   SCDAo parking 1ot.
               After                 arrested,
                           was arrested, CONSTANT
                     BURKE was
               After BURKE                        heard that HICKEY
                                         CONSTANT heard      HICKEY was that
                                                                    r,ias cooperating
                                                                          cooperating
            with                Authorities.
                 Federal Authorities. CONSTANT
            with Federal                        learned
                                       CONSTANT learned this informationthis
                                                             i-nformation from
                                                                           from
            MCPARTIAND. MCPARTLAND
            MCPARTLAND.                    did not
                                            use the term
                         MCPARTIAND did not use               the        "ratting" or other
                                                                              simi-Iar
                                                    term "ratting" or other similar
            phrases.
            phrases.

                           believed MCPARTLAND
                  CONSTANT believed
                  CONSTANT                     was never
                                    MCPARTLAND was                    told the truth
                                                                        about the LOEB
                                                   never told the truth about     LOEB       the
            incident by BURKE.
            incident by BURKE .


                         recalled another
               CoNSTANT recalled
               CONSTANT                                   she (CONSTANT)
                                             conversation she
                                   another conversation         (CoNSTANT) had   with SPOTA
                                                                            had with  SPoTA
            after BURKE
            after        was arrested by
                   BURKE was  arrested  by  Eederal
                                            Federal Authorlties.
                                                    Authorities.    SPOTA
                                                                    SPOTA told
                                                                          told   CONSTANT
                                                                                CONSTANT  that
                                                                                          that
            he (SPOTA)
            he          had aa "queasy"
                (sPoTA) had    "queasy" feeling   about BURKE's
                                          feetinq about           possible involvement
                                                        BURKE's possible   involvement   in
                                                                                         in
            assaulting
            assaulting  LOEB.
                        LOEB.   SPOTA
                                SPOTA  informed
                                       informed  CONSTANT
                                                 CONSTANT thac
                                                          that   he
                                                                 he (SPOTA)  got this
                                                                     (SPOTA) got  this feeling
                                                                                       feeling
            in September
            in  September oror October   of 2015
                                 October of        after BURKE
                                             2015 after          said something
                                                          BURKE said              to the
                                                                        something to the effect
                                                                                          effect
            of, "I
            of,  "I  hope
                     hope  he
                           he   [HICKEY]
                               [HICKEY]  can
                                         can  hold
                                              hold  up."
                                                    up."   SPoTA
                                                           SPOTA   told
                                                                  told   CONSTANT
                                                                         CONSTANT that
                                                                                  that  after
                                                                                        after
                          the above
                    made the
            BURKE made
            BURKE                     remark, SPOTA,
                               above remark,            for the
                                               SPOTA, for   the first
                                                                 first time,   believed BURKE
                                                                         time, believed  BURKE may
            have actually
            have              assaulted LOEB.
                  actually assaulted     LOEB.

                  on, or
                      about. October
               On, or about,           28, 2015,
                              October 28,  2OL5, BURKE             fired
                                                         was fired by
                                                  BURKE was                  Suffolk
                                                                    by Suffolk County
                                                                                county
            Executive STEVE
            Executive                 (BELLONE)
                             BELLONE (BELLONE).
                      STEVE BELLONE                After. After receiving this
                                                          receiving  this news,
                                                                          news,       a
                                                                                 a group of
                                                                                   group of
            people decided
            people                to      at
                               meet at CONSTANT's
                   decided to meet      CONSTANTT         s
                                                    residence         in Port Jefferson,
                                                    resj-dence in Port Jefferson, New
        (Rev 05-08-10)
IDl02a (Rev.
FD-302a


          282A-N\-2894669
          282A-NY-2894669

Continuation
Contrnuation of FD     of (U) Interview
                              Inte.view of
                  -302 of ( U )
                FD302                   of EMILY
                                           EMILY   CONSTANT         on
                                                                    On   03 /28 /201'1
                                                                         03/28/2017      . page
                                                                                           Page
                                                                                                  11 of 14
                                                                                                  11 of 14




           York.
           York.  The   group ultimately
                  The group               included CONSTANT,
                              ultimately included   CONSTANT, MCPARTLAND,  MADIGAN, SPOTA
                                                               MCPARTLAND. MADIGAN,  SPOTA
           and BURKE. CONSTANT stated they met at her
           and BURKE.    CONSTANT  stated they met  at her  (CONSTANT's)
                                                           (CONSTANT's)  residence because
                                                                         residence  because
           media      likely to
                 was likely
           media was          to be  gathering at
                                  be gathering at the
                                                   the SCDAO,          residence, and
                                                               SPOTA's residence,
                                                       SCDAO, SPOTA's              and
           other locations.
           other locations.                  suggested the
                                    CONSTANT suggested
                                    CONSTANT               qroup meet
                                                       the group      at her
                                                                 meet at her (CONSTANT's)
                                                                              (CONSTANT's)
                         it was
                 because it
           house because
           house                unfikely that
                            was unlikely that media
                                              media would gather there.
                                                    woufd gather there.
              When CONSTANT
              When  CONSTANT arrived  at her
                             arrived at  her (CONSTANT's)   house, BURKE
                                              (CONSTANT's) house,             already
                                                                          was already
                                                                   BURKE was
           parked outside.
           parked  outside. CONSTANT   stated BURKE
                             CONSTANT stated   BURKE was     the telephone.
                                                         on the
                                                     was on      telephone. After
                                                                              After
                     with BURKE,
           speaking with
           speaking       BURKE, CONSTANT  learned that
                                  CONSTANT learned  that BELLONE
                                                         BELIONE had  fired him
                                                                  had fired  him
            (BURKE). BURKE
           (BURKE).          also told
                      BURKE also  told CONSTANT   that MADIGAN
                                        CONSTANT that            had been
                                                        MADIGAN had   been summoned  to
                                                                           sunmoned to
                      office. MADIGAN
           BELIONE's office.
           BELLONE's                     later arrived
                                MADIGAN later   arrived at
                                                         at CONSTANT's
                                                             CONSTANT' s residence
                                                                         residence and
                                                                                    and
           informed the
           informed       group that
                     the group        he (MADIGAN)
                                lhat he                  not been
                                                     had not
                                          (MADIGAN) had            fired but
                                                              been fired  but was  required
                                                                              was required
           to take
           to take an
                   an extended leave from
                      extended leave from work.
                                          work.

               During the        inside
                           meeting inside CONSTANT's
               Dur.ing the meeting                    house, BURKE
                                           CoNSTANT's house,             cried.
                                                                           Everyone in
                                                             BURKE cried. Everyone                   in
                       felt very
           attendance felt very badly
           attendance                 for
                                   badly for BURKE.
                                             BURKE. CONSTANT        stated "it sad end"
                                                                         was a sad
                                                     CoNSTANT stated "it was       end"  a
           to BURKE' s career .
           to BURKE's  career.

                 After             firing,
                    BURKE's firing, CONSTANT
              After BURKE's                   and BURKE
                                     CoNSTANT and       did not
                                                  BURKE did not have
                                                                have any   additional
                                                                      any additional
           substanLive
           substantive conversations
                       conversations  regarding
                                      regarding the Eederal
                                                    Federal   the
                                                            Investigation.
                                                            Investigation.


           BAIL LETTER
           BAIL
                     ',ETTER
              After BURKE
              After       was arrested
                    BURKE was          by Federal
                              arrested by                        there was
                                                   Authorities, there
                                           Federal Authorities,        was aa
           conversation between
           conversation between CONSTANT,         and MCPARTLAND.
                                           SPOTA. and
                                CoNSTANT, SPOTA,      MCPARTLAND. SPOTA    asked
                                                                    SPoTA asked
           CONSTANT and
           CONSTANT and MCPARTLAND
                        MCPARTLAND about
                                   about  some
                                         some  of
                                               of the
                                                  the det.ails
                                                      details  enumerated
                                                               enumerated in     bail
                                                                           in aa bail
           Ietter filed
           letter         by the
                   filed by   the EDNY        prosecutors in
                                        USAo prosecutors
                                   EDNY USAO               in the
                                                               the case
                                                                    case against
                                                                          against
           BURKE.
           BURKE.    Specificall-y,
                    Specifically,    SPOTA
                                     SPOTA  asked
                                            asked about
                                                  about  two
                                                         two  (2)
                                                             (2)   alleged
                                                                   alleged  meetings BURKE
                                                                            meetings         had
                                                                                      BURKE had
           with "outside
           with            agenc.ies." SPOTA
                 "outside agencies."            asked CONSTANT
                                         SPOTA asked  CONSTANT andand MCPARTLAND if either of
                                                                       MCPARTLAND if  either  of
           them (CONSTANT
           them              and MCPARTLAND)
                 (CONSTANT and    MCPARTLAND) had  ever met
                                               had ever      with BURKE
                                                         met with          outside of
                                                                    BURKE outside  of the
                                                                                       the
           office and
           office       in the
                   and in  the presence
                                presence ofof HICKEY.
                                              HICKEY. MCPARTLAND      acknowledged he
                                                        MCPARTIAND acknowledged
                              with BURKE
                         met with
            (MCPARTLAND) met
           (MCPARTLAND)                   and HICKEY
                                   BURKE and           on two
                                               HICKEY on        (2) separate
                                                          two (2)     separate occasions
                                                                                occasions
                    in 2015.
           earlier in
           earlier             MCPARTLAND thought these two
                       2015. MCPARTLAND    thought  these   two   (2)
                                                                 (2)   meetings  could be
                                                                       meetings could  be what
                                                                                          what
           was             in the
                referenced in
           was referenced                letter.
                                   bail letter.
                               the bail                          told SPOTA
                                                   MCPARTLAND told
                                                   MCPARTLAND                  and CONSTANT
                                                                        SPOTA and  CONSTANT
           that both
           that  both of these meetings occurred
                      of these  meetings  occurred  .in
                                                    in  the
                                                        the  parking
                                                             parking    lot
                                                                        lot of
                                                                            of  Saint
                                                                                Saint Patrick's
                                                                                      Patrick's
                 Catholic Church
           Roman Catholic
           Roman                 in Smithtown,
                          Church in Smithtown, New York.
                                               New York.

                           informed SPOTA
              MCPARTLAND informed
              MCPARTLAND                   that during
                                     SPOTA that   during thethe first
                                                                first meeting,
                                                                        meetj"ng, BURKE
                                                                                  BURKE and
           HICKEY had
           HICKEY         question regarding
                   had aa question             eligibility
                                    regarding eligibility      for the Witness Protection
                                                               for  the  Witness  Protection
                    (WPP). MCPARTLAND
           Program (WPP).
           Program           MCPARTI,AND said  that BURKE
                                         said that   BURKE andand HICKEY
                                                                   HICKEY believed   the WPP
                                                                           bel-ieved the  wPP was
           only applicabte to
           only applicable       organized crime cases.
                              to organized crime   cases.     MCPARTLAND
                                                              MCPARTLAND   acknowledged
                                                                           acknowledged   the
                                                                                          the
           discussj-on regarding
           discussion              lhe WPP
                        regardinq the           in the
                                           was in
                                       wPP was      the context     of the
                                                           context of   the LOEB  matter.
                                                                            I,OEB matter.

                           told SPOTA
              MCPARTLAND told
              MCPARTLAND               that the
                                 SPOTA that  the second
                                                 second meeting   at Saint
                                                         meeting at          Patrick's Roman
                                                                      Saint Patrick's
           Catholic  Church occurred
           Catholj-c Church            only aa short
                              occurred only    short time  after the first
                                                      time after  the  first
           meetinq.
           meeting.   Dur.ing
                      During   the
                               the second
                                   second meeting,
                                          meeting,   BURKE
                                                     BURKE and HICKEY
                                                           and          asked MCPARTLAND
                                                                HICKEY asked  MCPARTI,AND how
FD-302a (Rev 05-08-10)
FD302a(Rev


          28zA-Nv-2894669
          282A-NY-2894669

Continuation
continuation of
                          (u) Interview
                       of (U)
                FD-301 of
             ofFD3o2          Interview   of EMILY
                                          of EMILY CONSTANT
                                                   CONSTANT              .0n 03/28/2011 ,Page
                                                                          on 03/28/2017 ,pw 12   ot
                                                                                              12 of   14
                                                                                                      74




           grand         jury
           grand jury immunity         in the federal
                               worked in the federal system.
                      immunity worked                system. MCPARTLAND  believed
                                                              MCPARTLAND believed
           grants of immunity
           grants         of
                     immunity  for federal
                              for federal grand
                                          grand   jury
                                                jury purposes
                                                     purposes were
                                                              were considered use
                                                                   considered  use
           j-mmunity        lransactional immunity.
                     versus transactional
           immunity versus                immuni-ty.

                     asked MCPARTLAND
               SPOTA asked
               SPOTA       MCPARTLAND why    these meetings
                                       r"rhy these          occurred in
                                                   meetings occurred  in aa church parking
                                                                            church parking
           lot. MCPARTLAND
           lot.              stated the
                  MCPARTIAND stated  the location
                                          location was  convenient. SPOTA
                                                    was convenient.          asked why
                                                                      SPOTA asked
           MCPARTLAND went
           MCPARTLAND       to these
                       went to        meetinqs. MCPARTLAND
                               these meetings.                told SPOTA
                                                   MCPARTLAND told         that BURKE
                                                                    SPoTA that  BURKE had
           asked MCPARTLAND
           asked            to meet.
                 MCPARTLAND to meet.

                         stated SPOTA
               CONSTANT stated
              CONSTANT                     no idea
                                       had no
                                SPOTA had     idea the
                                                    the above mentioned meetings
                                                        above mentioned          occurred
                                                                        meetings occurred
           prior to
           prior  to his
                     his   (SPOTA's)
                          (SPOTA's)  conversation
                                     conversation  with
                                                   with MCPARTI,AND.
                                                        MCPARTLAND.

                                after the
                         stated after
              CONSTANT stated
              CONSTANT                     bail letter
                                       the bail  letter was          read,
                                                                  everyone assumed
                                                        was read, everyone as sumed
           BOMBACE was cooperating
           BOMBACE  was  cooperating  with
                                      with the
                                           the  Federal
                                                Federal Government.
                                                        Government.  Much
                                                                     Much of  thi s
                                                                              this    of
           assumptj-on was
           assumption           to BOMBACE's
                            due to
                        was due    BOMBACE's familial             relationship to
                                               familial relationship to an
                                                                        an AUSA     the
                                                                           AUSA in the     in
           EDNY USAO,
           EDNY USAO,   RAY
                        RAY TIERNEY.
                            TIERNEY.

                    also asked
              SPOTA also
              SPOTA      asked MCPARTLAND   about aa car
                                MCPARTIAND about     car accident  that was
                                                         accident that       cited in
                                                                        was cited   in the
                                                                                        the
           bail letter.
           bail letter.                             that he
                                     acknowledged that
                         MCPARTLAND acknowledged
                         MCPARTLAND                      he (MCPARTLAND)
                                                             (MCPARTIAND) was   involved in
                                                                           was involved   in
           an          with BURKE
              accident with
           an accident             after BURKE's
                             BURKE after           promotion. MCPARTLAND explained the
                                          BURKE's promotion.    MCPARTLAND  explained  the
           accident occurred
           accident           after BURKE,
                    occurred after          MCPARTLAND, SAMMY
                                    BURKE, MCPARTLAND,                   (PANCHEL) and
                                                                PANCHEL (PANCHEL)
                                                         SAMMY PANCHEL              and
           others celebrated
           others celebrated BURKE's
                              BURKE's promotion  at Butterfields bar.
                                       promotion at  Butterfields  bar.   MCPARTLAND
           stated BURKE
           stated        ran into
                   BURKE ran into the back of
                                  the back                  vehicle as
                                           of MCPARTLAND's vehicle   as they
                                                                        they were
                                                                             were on
                                                                                  on
           thelr way
           their      home. MCPARTLAND denied
                  way home.  MCPARTLAND denied being
                                               being intoxicated
                                                     intoxicated  at
                                                                  at  the
                                                                      the time
                                                                          time of
                                                                               of the
                                                                                  the
           accident.
           accident.


           OLIVA WIRETAP
           OLIVA INIRETAP

                               famil.iar
                         was familiar with
              CONSTANT was
              CONSTANT                        the wiretap   conducted on
                                       wi-th the wiretap conducted        a
                                                                       on a telephone  Iine
                                                                            telephone line
           associated                   O],M
                             OLIVA. OLIVA and several
                          with
           associated with OLIVA.            and  several   other
                                                            other SCPD
                                                                  SCPD  detectives
                                                                        detectives  were
                                                                                    were
                       to aFederal Task
           assigned to a Federal
           assigned                      Force that
                                   Task Force    thaE was              by BURKE.
                                                            disbanded by
                                                      was disbanded                Around the
                                                                          BURKE. Around   the
                  time,
           same time, NEWSDAY
           same         NEWSDAY    reporter
                                reporter   TANYA
                                           TANYA  LOPEZ
                                                  LOPEZ  (I,OPEZ)
                                                        (LOPEZ)   was
                                                                  was reporting
                                                                       reporting on
                                                                                 on  matters
                                                                                     matters
           that were law
           that were                      sensitive.
                           enforcement sensitive. CONSTANT
                      l-aw enforcement                           stated it
                                                      CONSTANT stated it became    clear that
                                                                            became clear that
           loPEz had
           LOPEZ           source within the SCPD. SCPD
                    had aa source within  the SCPD.   SCPD  and
                                                            and ScDAo
                                                                SCDAO management
                                                                      management  believed
                                                                                  believed
           the leak
           the                  of the
                            one of
                       was one
                .Leak was           the disgruntled
                                        disgrunLled SCPD
                                                     SCPD detectives  that had
                                                           detectives that  had been
                                                                                been assigned
                                                                                     assigned
           to  the Task
           to the    Task Force.
                           Force.

                        explained the SCPD
              CONSTANT explained
              CONSTANT                     the         audit their
                                            attempted to
                                      SCPD attempted                   computer system
                                                      uo audit their computer    system in            in
                 to
           order to see
           order    see who               the sensitive   information being
                                 accessing the sensitive information
                             was accessing
                         who was                                              published
                                                                        being published
           in           Unfortunately, the
              NEWSDAY. Unfortunately,
           in NEWSDAY.                  the  SCPD      did not
                                             SCPD system
                                                  system did  not have
                                                                  have  audit
                                                                        an
                                                                        an audit  function
                                                                                  function
           set    prior to the inquiry.               the      .installed
                                           Nonetheless' the SCPD
               up prior to the inquiry. Nonetheless,
           set up                                            SCPD installed an   audit
                                                                             an audit
           function in order to monitor
           function in order to monitor access
                                        access moving
                                               moving forward.
                                                      forward.


              Additionally, there  were leaks
              Additionally, there were                   to the
                                        leaks to the media
                                                      media regarding                 pattern
                                                            regardinq aa pattern robbery
                                                                                 robbery
           investigation.       of        leaks caused
                                    these leaks
                            some of these
           investigation. Some                                      offj-cer safety
                                                                        lssues and
                                                 caused officer safety issues  and
           therefore        a great  deal of concern
                     caused a great deal
           therefore caused                         of
                                              concern for SCPD    for
                                                               and SCDAO
                                                          SCPD and SCDAO
        (Rev 05-08-10)
FDlo2a (Rev.
FD-302a


          282A-NY-2894669
          282A-NY-2894669

Conttnuanon  ofFD3O2
Continua.ion of FD-307 of  (U) Interview
                       of (U)  Interview of
                                         of EMILY
                                            EMILY CONSTANT
                                                  CONSTANT              On 03/28/21l'l
                                                                        an 03/28/2017        page 13
                                                                                           ,Page       of
                                                                                                  13 of 14
                                                                                                        14
                                                                                           ,




           management.       In turn,
           management. In turn, aa wiretap
                                   wiretap was
                                           was deemed  appropri-ate for OLIVA's
                                                deemed appropriate       oLIVA'sfor
           phone.                stated toll
                   CoNSTANT stated toll records
           phone. CONSTANT                               clearly
                                        records clearly showed                        frequently
                                                                 ol,IvA frequently spoke
                                                         showed OLIVA              spoke
           with             particularly
                LoPEz, particularly before
           with LOPEZ,                              stories with
                                    before stories with leaked   information appeared
                                                         Ieaked information   appeared
           in the newspaper.
           in the newspaper.

                                        the
                                       wiretap was
                       maintaj,ned the wiretap
              CONSTANT maintained
              CONSTANT                                        not
                                               was not aa backdoor
                                                          backdoor way            to get
                                                                   way to get revenge
                                                                              revenge
           on OLIVA
           on       or anyone
              OLIVA or         else. CONSTANT
                       anyone else.            never heard
                                      CONSTANT never                   that
                                                      heard that suggestion
                                                                 suggestion before,
                                                                            before,
           during, or after the
           during, or after the wiretap  occurred. CONSTANT
                                 wiretap occurred.                       stated the
                                                                         wiretap was
                                                     CONSTANT stated the wiretap
           kept up
           kept    for several
                up for         additional
                       several additional         months
                                                  months             it appeared
                                                             because it
                                                             because     appeared OLIVA
                                                                                  oLIVA was taking
                                                                                        was taking
           federal documents.
           federal documents.

          ROBERT MACEDONIO
          ROBERT MACEDONIO

              CONSTANT stated
              CONSTANT         the SCDAO
                        stated the        conducted aa long
                                    SCDAO conducted    fong investigation
                                                             investigatlon into
                                                                            i-nto ROBERT
                                                                                  ROBERT
           MACEDONIO (MACEDONIO).
           MACEDONIO                 This investigation
                      (MACEDONIO) . This                 included aa wiretap
                                          investigation included      wiretap that
                                                                               that
           continued  for an
           continued for                period of
                             extensive period
                          an extensive           of time.
                                                     time. Overall,
                                                            overa1l, the
                                                                     the evidence  derived
                                                                         evidence derived
           from the
           from the wiretap
                     wireEap was "di sappoint.inq . " CONSTANT
                             was "disappointing."               stated the
                                                       CONSTANT stated the SCDAO  stayed up
                                                                           SCDAO stayed
           on the wiretap
           on the wiretap because  there was
                          because there  was some
                                              some evidence that SCDAO
                                                   evidence that         ADA JOHN
                                                                  SCDAO ADA  JOHN SCOTT
                                                                                  SCOTT
                     (PRUDENTI) was receiving
           PRUDENTI (PRUDENTI) was
           PRUDENTI                            bribes for
                                    receiving bribes  for official
                                                          official action   ln criminal
                                                                    action in  criminal
           cases.
           cases.   This allegation
                   This   allegation was never substantiated
                                     was never               during the
                                               substantiated during the course of the
                                                                        course of the
           investigation.
           investigation.

                       stated MACEDONIO
              CONSTANT stated
              CONSTANT                               ultimately
                                        was ultimately charged
                              MACEDONIO was            charged and  pleaded guilty to
                                                               and pleaded         to       guj-Ity
           narcotics related offenses.  CoNSTANT explained
           narcotics related offenses. CONSTANT              the
                                                 explained the evidence  was weak
                                                               evi-dence was weak and
                                                                                  and
           therefore the SCDAO did
           therefore the SCDAO     not       a great
                                        have a great deal
                               dj-d not have              of
                                                     deal of leverage
                                                             Ieverage over
                                                                      over
                       Nonetheless, SPOTA
           MACEDoNIO. Nonetheless,
           MACEDONIO.               sPoTA crafted    plea offer
                                          crafted aa plea        for
                                                          offer for             MACEDoNIO. It was
                                                                                MACEDONIO.    was It
           eventually accepted
           eventually          by MACEDONIO.
                      accepted by MACEDONIo.

                         later
              Years later MACEDONIO's
              Years       MACEDONIO'    pleas
                                        plea was
                                              was withdrawn          with the
                                                  withdrawn with the concurrence
                                                                      concurrence of the
                                                                                     the         of
           SCDAO. MACEDONIO
           SCDAO.                 then resentenced
                              was then
                    MACEDONIO was                   to
                                        resentenced to aa misdemeanor  that allowed
                                                          misdemeanor that allowed
                          to petition for
           MACEDONIO to petition for reinstatement
           MACEDONIO                                  of his
                                       reinstatement of his (MACEDONIO's)
                                                              (MACEDoNIo's) law
                                                                            1aw
           license. The
           license.  The mechanism  used to
                          mechanism used     get to
                                         to get     this result
                                                 lo this  result was
                                                                 was aa Rule
                                                                        Rule 440
                                                                             440
           Motion. MACEDONIO's
           Motion.               situation did
                    MACEDONIO's situation       not fit
                                            did not      precisely into
                                                    fit precisely  into the
                                                                         the Rule but
                                                                             Rule but                   was
           still granted.
           still granted.

                                the SCDAO
                        stated the
              CONSTANT stated
              CONSTANT              SCDAO never   anticipated the
                                           never anticipated        resentencing of
                                                                the resentencing            of
                      at the
           MACEDoNIO at
           MACEDONIO     the time
                             time of   the original
                                   of the            guilty
                                           original guilty    plea.
                                                              plea.  CONSTANT was unaware
                                                                     CONSTANT was unaware
           of SPOTA
           of        or others
              SPOTA or          at the
                        others at  the SCDAO  maki-ng the
                                        SCDAO making                                  of
                                                                    support of MACEDONIO's
                                                       the SCDAO's support     MACEDONIo' s
           resentencj-ng contingent
           resentencing              on MACEDONIO
                         contingent on              not writing
                                         MACEDONIO not   writing aa book         or
                                                                            providing
                                                                    book or providing
           information to bloggers.
           information to bfoggers.
                        explained current
               CONSTANT explained
               CONSTANT                     Suffolk County
                                   current Suffolk   County Judge
                                                             Judge JOHN
                                                                    JOHN ROUSE    (ROUSE) was
                                                                          ROUSE(ROUSE)
           captured on
           captured     the MACEDONIO
                     on the             wiretap. ROUSE
                             MACEDONIO wiretap.          was
                                                   ROUSE was  questioned
                                                              questioned   by the SCDAO
                                                                           by  the  SCDAO
           after  warrants were
           after warrants   were served
                                 served on
                                         on MACEDONIO's  law office.
                                            MACEDoNIo's law   office.           acknowledged
                                                                         RoUsE acknowledged
                                                                         ROUSE
                    conduct. Nonetheless,
           illegal conduct.
           illegal             Nonetheless. SPOTA
                                              SPOTA decided  not to
                                                    decided not       prosecute ROUSE.
                                                                  to prosecute   ROUSE'
FD-302a (Rev. 05-08-10)
FD-302a(Rev


           282A-NY-2894669
           282A —NY-2894669

Continuation of FD-30, of
             ofFD3O2
                          (U) Interview
                       of (U)           of EMILY
                              Interview of EMfLY CONSTANT
                                                 CONSTANT                ol
                                                                         On   O3/28/201,'1 .Page
                                                                              03/28/2017   . pate
                                                                                                  14 of 14
                                                                                                  14 of


                          stated              call
                                PRUDENTI's call frequency
               CoNSTANT stated PRUDENTI's
               CONSTANT                                            with
                                                frequency with MACEDONIO  plummeted
                                                                MACEDONIO plummeted
           after  the MACEDONIO
           after the  MACEDONIO wiretap    began.
                                 wiretap began. CONSTANT
                                                  CONSTANT assumed             this
                                                                        drop in contact
                                                           assumed this drop    contact    in
           was because
           was  because someone    tipped off
                                            PRUDENTI. At
                        someone tipped off PRUDENTI.    At the end the         of the
                                                               end of the MACEDONIO
                                                                          MACEDONIO
           wiretap SPUTA
           wiretap  SPOTA declined    to confront
                          declined to confront PRUDENTI.
                                                PRUDENTI.

                          stated therewere rumors
              CONSTANT stated there were
              CONSTANT                                      that
                                            rumors that PRUDENTI    assi-sted in the
                                                          PRUDENTI assisted      the  in
                           of
           resentenc.ing of BENNY
           resentencing                      (PIccoLo) in
                                   PIccoT,O (PICCOLO)
                            BENNY PICCOLO              .in exchange           for two (2) jet
                                                           exchange for two (2) jet
           skis.  Despite these
           skis. Despite          rumors. SCPD
                           these rumors,         and SCDAO
                                           SCPD and         detectives were
                                                     SCDAo detectives                to
                                                                              unable to
                                                                        were unable
           locate the jet skis.
           locate the jet skis. Moreover,        there did not
                                   Moreover, there did not appear       to
                                                              appear to bebe any
                                                                             any
           irregular.iti-es in
           irregularities    in the
                                 the PICCOLO  fj-le kept
                                     PIcCoIo file        in the
                                                    kept in  the SCDAO.
                                                                 ScDAo. CONSTANT    explained
                                                                          CoNSTANT explained
           the SCDAO
           the         file failed
                SCDAO file   failed to  reflect the
                                     to reflect   the resentencings.
                                                      resentencinqs. Despite    this
                                                                        Despite this
           discovery, SPUTA
           discovery,                   not to
                               decided not
                         SPOTA decided       to take  action related
                                                 take action  related to
                                                                      to PRUDENTI           of
                                                                                    because of
                                                                           PRUDENTI because
                current Federal
           the current
           the                     Investigation.
                          Federal Investigation.
           MISCEII,ANEOUS
           MISCELLANEOUS

               CONSTANT was
               CONSTANT      asked about
                        was asked             the
                                   about the phone
                                             phone system       within the
                                                   system within the SCDAO.
                                                                     SCDAO' CONSTANT
                                                                             CONSTANT
            stated there
           stated there was    not
                         was not aa main
                                    main number      to the
                                         number to the SCDAO                  Offices
                                                             Executive Offices where
                                                       SCDAO Executive          where
           she (CONSTANT)
           she              and SPUTA
                 (CONSTANT) and        worked. Instead.
                                SPoTA worked. Instead, SPOTA's         direct line
                                                                            was 853-
                                                        sPoTA's direct line was  853-
           4\69. CONSTANT's
           4169.   CONSTANT' s direct  line was
                               di-rect line                     Still there
                                                   853-4170. Still
                                               was 853-4170.           there were    total of
                                                                             were aa total of
           approximately five
           approximately        (5)
                          five (5) phone     l.ines available
                                     Phone lines                in the
                                                     available in  the SCDAO  Executive
                                                                        SCDAO Executive
           Offices. Outside
           Offices.            of the
                      Outsi-de of  the two
                                       two (2)(2) telephone
                                                  telephone numbers    for SPUTA
                                                             numbers for          and CONSTANT,
                                                                           SPOTA and  CONSTANT,
           there were
           there              (3)
                       three (3) other
                  were three              lines in
                                   other lines    in the
                                                      the SCDAO  Executive Offlces. CONSTANT
                                                          SCDAO Executive   Offices.
           stated the
           stated  the three  (3) other
                       three (3)          lines were
                                   other lines          typically used
                                                  were typically         by BOB
                                                                   used by  BOB CLIFFORD
            (CLIFEORD), the SCDAO
           (CLIFFORD), the   SCDAO employee
                                    employee    responsible
                                                responsible  for
                                                             for  public
                                                                  public  relations
                                                                          relations  and media
                                                                                     and media
           inquiries.
           inquiries.

                                   the
                         stat.ed the SCDAO
              CONSTANT stated
              CONSTANT                                a
                                           used a swipe
                                     SCDAO used                     security
                                                           card security system
                                                   swipe card             system for        for
           employees. The
           employees.    The system
                              system was maintained by
                                     was maintained   by FRANK  GUIDICE. CONSTANT
                                                         ERANK GUIDICE.              stated
                                                                            CONSTANT stated
           the sr.ripe
           the swipe   card
                       card  system
                             system captured
                                    captured most
                                             most   of the
                                                   of  the  employees
                                                            employees that
                                                                       that  entered
                                                                             entered the
                                                                                     the
           building, but                             held the  doors so
                                      occasionally held the doors
                            employees occasionally
           building, but employees                                       those behind
                                                                      so those  behind them
                                                                                       them
                    the building
           entered the
           entered                 without swiping
                         building without            their cards.
                                            swiping their  cards. CONSTANT           that
                                                                              suated that
                                                                   CoNSTANT stated
           all entrances
           all             to the
                entrances to   the SCDAO  building had
                                   scDAo building       swlpe card
                                                    had swipe      readers. There was
                                                              card readers.    There was aa
           front door
           front  door and       (2) rear
                            two (2)
                        and two       rear doors to the
                                           doors to      building. BURKE
                                                     the building.         had aa swipe
                                                                     BURKE had    swipe card
                                                                                         card
                 he (BURKE)
           when he
           when      {BURKE) was            to the
                                  assigned to
                             was assigned           ScDAo. CoNSTANT stated it
                                               the SCDAO.   CONSTANT  stated  it was
                                                                                 was likely
                                                                                     likely
                               his (BURKE's)
                  maintained his
           BURKE maintained
           BURKE                                     card after
                                              swipe card
                                    (BURKE's) swipe             he (BURKE)
                                                          after he  (BURKE) was  transferred
                                                                             was transferred
                 to the
           back to
           back     the SCPD.
                         scPD.
